OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:June 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hussman Investment Trust By (Signature and Title)* /s/ John P. Hussman. John P. Hussman,President Date August 2, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A HUSSMAN STRATEGIC GROWTH FUND For shareholder meetings held from July 1, 2010 through June 30, 2011 Issuer Name Ticker Symbol CUSIP SH Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote For or Againist Management? Dell Inc DELL 24702R101 07/16/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of independent auditor Issuer Yes For For Amendment of certificate of incoporation to eliminate supermajority vote provisions Issuer Yes Against Against Reimbursement of proxy expenses Security holder Yes For For Advisory vote on executive compensation Security holder Yes For For Xilinx Inc XLNX 08/11/10 Election of all nominees Issuer Yes For For Proposal to approve an amendment to the company's 1990 employee qualified stock purchase plan to increase the number of shares reserved for issuance thereunder by 2,000,000 shares Issuer Yes For For Approve an amendment to 2007 equity incentive plan to increase number of shares reserved for issuance by 4,500,000 shares Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the company's external auditors for fiscal 2011 Issuer Yes For For Computer Sciences Corp CSC 08/09/10 Directors recommend a vote for all nominees Issuer Yes For For Approval of amendments to restated articles of incorporation to eliminate cumulative voting Issuer Yes For For Approval of amendments to restated articles of incorporation to implement majority voting for uncontested elections of Directors Issuer Yes For For Approval of the 2010 Non-employee Director incentive plan Issuer Yes Against Against To ratify the appointment of independent auditors Issuer Yes For For Forest Labs Inc FRX 08/09/10 Election of all nominees Issuer Yes For For Approval of the amendment to the 2007 equity incentive plan Issuer Yes Against Against Approval of executive compensation philosophy,policies and procedures, all as more fully described in the proxy statement Issuer Yes Against Against Ratification of the selection of BDO Seidman as the company's independent registered public accounting firm Issuer Yes For For Approval of the stockholder proposal to amend the by-laws of the company to provide for reimbursemnt of expenses incurred by a stockholder or group of stockholders in connection with nominating one or more Direct candidates in certain circumstances as described in proposal 5 Security holder Yes Against For Alcon Inc ACL H01301102 08/16/10 Vote for all nominees Issuer Yes For For Netapp Inc NTAP 64110D104 08/31/10 Vote for all nominees Issuer Yes For For To approve an amendment to the 1999 stock option plan(the 1999 plan) to increase the share reserve by an additional 7,000,000 shares of common stock Issuer Yes Against Against To approve an amendment to the company's employee stock purchase plan(purchase plan) to increase the share reserve by an additional 5,000,000 shares of common stock to clarify the discretion of the purchase plan administrator to determine eligibility requirements and to remove its fixed term expiration date Issuer Yes For For To ratify the appointment of Deloitte & Touche as indpendent auditors of the company for the fiscal year ending 4/29/11 Issuer Yes For For Qlogic Corp QLGC 08/26/10 Election of all nominees Issuer Yes For For Ratification of appointment of KPMG as independent auditors Issuer Yes For For Patterson Companies PDCO 09/13/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection of Ernst & Young as our independent registered public accounting firm for the fiscal year ending 4/30/11 Issuer Yes For For General Mills Inc GLS 09/27/10 Vote for all nominees Issuer Yes For For Approve Executive Incentive Plan Issuer Yes Against Against Ratify the appointment of KPMG as general Mills' independent registered public accounting firm Issuer Yes For For Cast an advisory vote on executive compensation Issuer Yes For For BioVail Corp BVF 09067J109 09/27/10 The resolution to authorize Biovail Corporation to issue such number of common shares in the Capital of Biovail as is necessary to complete the merger with Valeant Pharmaceuticals international (Valeant) being 1,7809 Biovail common shares for each share of Valeant commonstock and such other common shares in the Capital of BioVail as contemplated by the merger agreement dated as of 6/20/10 among Valeant, Biovail, Biovail America's Corp and Beach Merger Corp., a copy of which agreement is included as annex A to the management proxy circular and joint proxy statement prospectus. Issuer Yes For For The resolution to amend the Articles of continuance of Biovail to change the name of Biovail from 'Biovial Corporation" to "Valeant Pharmaceutical international, Inc), The full text of which resolution is attached as annex E to the management proxy circular and joint proxy statement/Prospectus Issuer Yes For For Procter & Gamble Co PG 08/12/10 Vote for all nominees Issuer Yes For For Ratify the appointment of the Independent Registered Public Accounting Firm Issuer Yes For For Cumulative Voting Security holder Yes Against For Synaptics Inc SYNA 87157D109 10/19/10 Directors recommend a vote for all nominees Issuer Yes For For Proposal to approve an amendment to the company's certificate of incorporation toincrease the total number of the company's authorized shares of common stock from 60,000,000 to 120,000,000 Issuer Yes For For Proposal to approve the company's 2010 incentive compensation plan to replace the company's expiring 2001 incentive compensation plan Issuer Yes Against Against Proposal to approve the company's 2010 employee stock purchase plan to replace the company's expiring 2001 employee stock purchase plan Issuer Yes For For Proposal to ratify the appointment of KPMG, an indpendent registered public accounting firm, as the company's independent auditor for the fiscal year ending 6/30/2011 Issuer Yes For For Coach Inc. COH 11/03/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent public accountants for Fiscal year 2011 Issuer Yes For For To approve the coach inc 2010 stock inventive plan Issuer Yes Against Against To vote on a stockholder proposal regarding the use of fur products Security holder Yes For Against Oracle Corp ORCL 68389X105 10/06/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approve the Oracle corporation executive bonus plan Issuer Yes Against Against Approve the Oracle corporation amended and restated 2000 long-term equity incentive plan, including an amendment to increase the aggregate number of shares authorized for issuance under the plan by 419,020,418 shares Issuer Yes Against Against Ratify the selection of Ernst & Young as our independent registered public accounting firm for the fiscal year ending 5/31/11 Issuer Yes For For Act on a stockholder proposalto amend the corporate bylaws to establish a board committee on sustainability Security holder Yes Against For Act on a stockholder proposal regarding majority voting in Director elections Security holder Yes Against For Act on a stockholder proposal regarding equity retention Security holder Yes For Against Cisco Systems, Inc. CSCO 17275R102 11/18/10 Vote for all nominees Issuer Yes For For To approve a non-binding advisory resolution regarding executive compensation Issuer Yes For For To ratify the appointment of PricewaterhouseCoopers as Cisco's indpendent registred public accounting firm for the fiscal yar ending 7/30/11 Issuer Yes For For Proposal submitted by a shareholder to amend Cisco's bylaws to establish a Board committee on environmental sustainability Security holder Yes Against For Proposal submitted by shareholders requesting Board to publish a report to shareholders within six months, providing a summarized listing and assessment of concrete steps Cisco could reasonably take to reduce the likelihood that its business practices might enable or encourage the violation of human rights, as set forth in the accompanying proxy statments Security holder Yes For Against Proposal submitted by a shareholder requesting that Cisco Adopt and implement apolicy restricting certain sales in China, adopt a related oversight and compliance system with respect to human rights impacts and provide public disclosure of Cisco's sales to China and certain other governments as set forth in the accompanying proxy statement.To act upon such other matters as may properly come before the meeting or any adjournment or postponement thereof. Security holder Yes Against For Microsoft MSFT 11/16/10 Election of all nominees Issuer Yes For For Ratification of the selection of Deloitte & Touche as the compay's indpendent auditor Issuer Yes For For Shareholder proposal -establishment of Board committee on environmental sustainability Security holder Yes Against For The Clorox Company CLX 11/17/10 Election of all nominees Issuer Yes For For Ratification of Indpendent registered public accounting firm Issuer Yes For For Approval of the material terms of the performance goals under the company's 2005 stock incentive plan Issuer Yes Against Against Approval of the material terms of the performance goals under the company's executive incentive compensation plan Issuer Yes Against Against Stockholder proposal on independent chairman Security holder Yes Against For Vistaprint VPRT N93540107 11/04/10 The Board of Directors recommends a vote for all nominees Issuer Yes For For Adopt our statutory annual accounts for the fiscal year ended 6/30/10 Issuer Yes For For Discharge the members of our management board from liability with respect to the exercises of their duties during fiscal 2010 Issuer Yes For For Discharge the members of our supervisory board from liability with respect to the exercise of their duties during fiscal 2010 Issuer Yes For For Authorize the management board to repurchase up to 10% of our issued and outstanding ordinary shares until May 4, 2012 Issuer Yes Against Against Appoint Ernst & Young as our independent registered public accounting firm for the fiscal year ending 6/30/2011 Issuer Yes For For FactSheet Research FDS 12/14/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of accounting firm PricewaterhouseCoopers as our independent registered public accounting firm for the fiscal year ending 8/31/11 Issuer Yes For For To approve the amendment and restatment of the FactSheet Reserarch Systems Inc. 2004 Stock option and award plan Issuer Yes Against Against Vote for all nominees Issuer Yes For For Walgreen Co. WAG 01/12/11 Ratify the appointment of Deloitte & Touche as Walgreen's independent registered public accounting firm Issuer Yes For For Amend the Walgreen Co. articles of incorporation to revise the purpose clause Issuer Yes For For Amend the Walgreen Co. articles of incorporation to eliminate certain supermajority vote requirements Issuer Yes For For Amend the Walgreen Co. articles of incorporation to eliminate the "Fair price" charter provision applicable to certain business combinations Issuer Yes Against Against Shareholder proposal on a policy to change the vote required for shareholders to call special shareholder meetings Security holder Yes Against For Shareholder proposal on a policy that a significant portion of future stock option grants to senior executives should be performance-based. Security holder Yes Against For Family Dollar Stores FDO 01/20/11 Directors recommend a vote for all nominees Issuer Yes For For Approval of the performance measures for performance based awards udner the Family Dollar Stores, Inc 2006 incentive plan Issuer Yes Against Against Ratification of the selection of PricewaterhouseCoopers as independent registered public accountants Issuer Yes For For Varian Medical VAR 92220P105 02/10/11 Directors recommend a vote for all nominees Issuer Yes For For To approve the compensation of the Varian Medical Systems, Inc. named executive officers as described in the proxy statement Issuer Yes For For To hold an an advisory vote of stockholders on the compensation of the Varian Medical Systems,Inc. named executive officers at a frequency of Issuer Yes 1yr For To ratify the appointment of PricewaterhouseCoopers as Varian Medical Systems independent registered public accounting firm for fiscal year 2011 Issuer Yes For For Amdocs Ltd DOX H01301102 01/26/11 Directors recommend a vote for all nominees Issuer Yes For For Approval of consolidated financial statements for fiscal year 2010 Issuer Yes For For Ratification and approval of Ernst & Young and authorization of audit committee of Board to fix remuneration Issuer Yes For For Sanmina Sci Corp SANM 01/20/11 Election of all nominees Issuer Yes For For Proposal to ratify the appointment of KPMG as the indpendent registered publicaccountants of Sanimina-Sci corporation for its fiscal year ending 10/1/11 Issuer Yes For For Proposal to approve the reservation of 2,000,000shares of commonstock for issuance udner the 2009 incentive plan Issuer Yes For For Bucyrus International BUCY 01/20/11 To adopt the agreement and plan of merger dated as of 11/14/10 as it may be amended from time to time (The Merger Agreement) by and among Bucyrus International, Catepillar and Badger merger Sub, Inc. Issuer Yes For For To adjoin the special meeting, if necessary or appropriate to solicit additional proxies if there are insufficent votes at the time of the special meeting to adopt the merger agreement Issuer Yes For For Becton Dickinson And Co BDX 02/01/11 Directors recommend a vote for election ofall nominees Issuer Yes For For Ratification of selection of indpendent registered public accounting firm Issuer Yes For For An advisory vote on the approval of executive compensation Issuer Yes Against Against An advisory vote on the frequency of executive compensation advisory votes Issuer Yes 1yr n/a Special shareholder meetings Security holder Yes For Against cumulative voting Security holder Yes Against For Whole Foods Inc WFMI 02/28/11 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as indpendent auditor for the company for fiscal year 2011 Issuer Yes For For Ratification of the compensation package granted to our named executive officers Issuer Yes For For Advisory vote on the frequency of shareholder votes on executive compensation Issuer Yes For For Shareholder proposal to amend the company's bylaws to permit removal of Directors with or without cause Security holder Yes Against For Shareholder proposal to require the company to have, whenever possible an indpendent chairman of the board of Directors who has not previously served as an executive officer of the company Security holder Yes Against For Joy Global Inc JOYG 03/08/11 Directors recommend a vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst&Young as the corporation's independent registered public accounting firm for fiscal 2011 Issuer Yes For For Advisory vote on the compensation of the corporations' named executive officers Issuer Yes For For Advisory vote on the frequency of future advisory votes on the compensationof the corporations's named executive officers Issuer Yes 1yr For Approval of the Joy Global Inc employee stock purchase plan Issuer Yes For For Starbucks Corp SBUX 03/23/11 Election of all nominees For For Approval of advisory resolution on executive compensation Issuer Yes Against Against Advisory vote on frequency of future advsory votes on executive compensation Issuer Yes 1yr For Approval of revised performance criteria under 2005 long term equity incentive plan Issuer Yes Against Against Approval of an amendment and restatement of 2005 long term equity incentive plan, including an increase in number of authorized shares under the plan Issuer Yes Against Against Ratificationof the selection of Deloitte&Touche as our independent registered public accounting firm for the fiscal year ending 10/2/2011 Issuer Yes For For Shareholder rpoposal regarding recycling strategy for beverage containers Security holder Yes For Against Novartis AG NVS 66987V109 02/22/11 Approval of the annual report, the financial sttements of Novartis and the group consoldiated financial statements for the business year 2010 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis as per balance sheet and declaration of dividend Issuer Yes For For Consultative vote on the compesnation system Issuer Yes Against For Vote for all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter-proposals presented at the meeting Issuer Yes Abstain Abstain Novatrtis AG NVS 66987V109 04/08/11 The Board of Directors proposes the approval of the merger agreement between Alcon Inc and Novartis AG dated December 14, 2010 Issuer Yes For For The Board of Directors proposes the creation of authorised capital through the issuance of up to 108 million new shares for the purpose of completing the merger of Alcon into Novartis by means of introducing a new article 4A of the articles of incorporation Issuer Yes For For For additional and/or counter proposals presented at the meeting 1/we instruct to vote according to the proposal of the Board of Directors Issuer Yes For For Newmont Mining Corp NEM 04/19/11 Election of all nominees Issuer Yes For For Ratify appointment of independent auditors for 2011 Issuer Yes For For Proposal to approve the advisory resolution relating to executive compensation Issuer Yes For For Advisory vote on the frequency of stockholders votes on executive compensation Issuer Yes For For PF Changs PFCB 69333y108 04/19/11 Election of all nominees Issuer Yes For For Ratify appointment of KPMG as indepndent registered public accounting firm for the fiscal year ending 1/1/12 Issuer Yes For For Approval of revised performance criteria under the amended and restated 2006 equity incentive plan Issuer Yes Against Abstain Advisory vote on executive compensation Issuer Yes Abstain Abstain Advisory vote on the frequency of a stockholder vote on executive compensation Issuer Yes 1yr 1yr Approval of adjournment of annual meeting to solicit additional proxies Issuer Yes For For Tibco Software Inc TIBX 88632Q103 04/14/11 Directors recommend a vote onelection of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on the frequency of holding an advisory vote on executive compensation Issuer Yes 1yr 1yr Ratification of the appointment of PricewaterhouseCoopers as Tibco Software Inc's independent auditors for the fiscal year ending 11/30/11 Issuer Yes For For Kimberly Clark corp KMB 04/21/11 Election of all nominees Issuer Yes For For Ratification of Auditors Issuer Yes For For Approval of the 2011 Outisde Directors' Compensation plan Issuer Yes Abstain Abstain Approval of the 2011 Equity participation plan Issuer Yes Against Against Advisory vote on executive compensation program Issuer Yes Abstain Abstain Advisory vote on the fequency of an advisory vote on Executive compensation Issuer Yes 1yr 1yr Humana Inc HUM 04/21/11 Election of all nominees Issuer Yes For For The ratification of the appointment of PricewaterhouseCoopers as company's indpendent registered public accounting firm Issuer Yes For For The approval of Humana Inc. 2011 stock incentive plan Issuer Yes Against Against The approval of the compensation of the named executive officers as disclosed in the 2011 proxy statement Issuer Yes Abstain Abstain Approval of the frequency with which future shareholder votes on compensation of the named executive officers will be held Issuer Yes 1yr 1yr C.R. Bard Inc BCR 04/20/11 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of KPMG as indpendent registered public accounting firm for the year 2011 Issuer Yes For For Say on pay and advisory vote on the approval of compensation of our named executive officers Issuer Yes Against Against Say when on pay an advisory vote on the approval of the frequency of shareholder votes on compensation of our named executive officers Issuer Yes 1yr For To consider a shareholder proposal relating to sustainability reporting Security holder Yes Against For To consider a sharheolder proposal for the annual election of Directors Security holder Yes Against For Shire PLC ADR SHPGY B39JBM7 4/26/2011 To receive the accounts and reports for the company dated 12/31/10 Issuer Yes For For Approve the Directors' remuneration report Issuer Yes For For Re-election of Directors Issuer Yes For For To re-appoint Deloitte as auditors for the company Issuer Yes For For To authorize the remuneration of the auditors Issuer Yes For For Authority to allot shares Issuer Yes For For Authority to disapply pre-emption rights Issuer Yes Against Against Authority to make market purchases Issuer Yes For For Adoption of new Articles of Association Issuer Yes For For Notice of General meetings Issuer Yes For For The Chubb Corporation CB 04/26/11 Election of Directors Issuer Yes For For To vote on the adoption of the Chubb Corporation annual incentive compensation plan Issuer Yes Against Against To ratify the appointment of Ernst & Young as independent auditor Issuer Yes For For To hold an advisory vote on the compensation of our named executive officers as disclosed pursuant to item 402 of Regulation S-K in the enclosed annual meeting materials Issuer Yes For For to hold an advisory vote on the frequency of the shareholder vote on executive compensation Issuer Yes 1yr Against Stryker Corp SYK 04/26/11 Directors recommend a vote for election of the following nominees Issuer Yes For For Ratify the appointment of Ernst & Young as our independent registered public accounting firm for 2011 Issuer Yes For For Approval of the 2011 long term incentive plan Issuer Yes Against Against Approval of the 2011 performance incentive award plan Issuer Yes Against Against Approval, in an advisory vote, of the company's executive compensation Issuer Yes Against Against Recommendation, in an advsory vote of the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Shareholder proposal if properly presented a the meeting Security holder Yes For Against Coca Cola Company KO 04/27/11 Election of Directors Issuer Yes For For Ratification of the appointment of Ernst&Young as independent auditors Issuer Yes For For Approval of the performance measures available under the performance incentive plan of the coca-cola company to preserve the tax deductibility of the awards Issuer Yes Against Against Approval of the performance measures available under the performance incentive plan of the coca-cola company 1989 restricted stock award plan to preserve the tax deductibility of the awards Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Adviosry vote on the fequency of holding the say on pay vote Issuer Yes 1yr For Shareowner proposal regarding a report on Bisphenol-A Security holder Yes For Against McGraw Hill Companies Inc MHP 04/27/11 Election of Directors Issuer Yes For For Vote to amend the restated certificate of incorporation to permit shareholders to call special meetings Issuer Yes For For Vote to approve, on an advisory basis the executive compensation program for the company's named executive officers Issuer Yes Against Against Vote on an advisory basis on how often the company will conduct an advisory vote on executive compensation Issuer Yes 1yr For Vote to ratify the appointment of Ernst & Young as our independent registered public accounting firm for 2011 Issuer Yes For For Shareholder proposal requesting shareholder action by written consent Security holder Yes Against For Cigna Corp CI 04/27/11 Election of Directors Issuer Yes For For Approval of an advisory resolution on executive compensation Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr Against Ratification of appointment of PricewaterhouseCoopers as Cigna's indepndent registered publlic accounting firm for 2011 Issuer Yes For For Approval of amendment to the Cigna long-term incentive plan Issuer Yes Against Against Ball Corp BLL 04/27/11 Directors recommend a vote for all nominees Issuer Yes For For Proposal to ratify the appointment of PricewaterhouseCoopers as the independent auditor for the corporation for 2011 Issuer Yes For For Proposal to apporve,by non-binding vote, the compensation of the named executive officers as disclosed in the proxy statement Issuer Yes For For Proposal to recommend by non-binding vote, the frequency of the shareholder vote to approve the compensation of the named executive officers Issuer Yes 1yr For Proposal to have the Board of Directors adopt a rule to redeem any current or future rights plan unless such plan or amendments to the paln are submitted to a shareholder vote, as a separate ballot time, within 12 months Issuer Yes For Against Proposal to have the Board of Directors take the necessary steps excluding those that may be taken only by shareholders to change Ball's jurisdiction of incorporation to Delaware Issuer Yes Abstain Abstain Marathon Oil Corp MRO 04/27/11 Vote for all nominees Issuer Yes For For Ratification of the selection of PricewaterhouseCoopers as our independent auditor for 2011 Issuer Yes For For Board proposal toamend our by-laws to lower the threshold for stockholders to call special meetings Issuer Yes For For Board proposal for a non-binding advisory vote on our executive compensation Issuer Yes Against Against Board proposal to select the desired frequency of non-binding advisory votes on executive compensation Issuer Yes 1yr For Stockholder proposal seeking a safey report outlining the company's steps to reduce the risk of accidents Security holder Yes For Against Ebay Inc EBAY 04/28/11 Election of all nominees Issuer Yes For For Advisory vote on compensation of our named executive officers Issuer Yes Against Against Advisory vote on the frequency of the advisory vote on compensation of our named executive officers Issuer Yes 1yr For Ratification of the appointment of PricewaterhouseCoopers as our indepndent auditors for our fiscal year ending 12/31/11 Issuer Yes For For Stockholder proposal reagarding supermajoirtuy stockholder voting standards Security holder Yes Against For Astrazeneca Inc AZN 04/28/11 To receive the company's accounts and the reports of the Directors and Auditor for the year ended 12/31/10 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG audit Plc, London as Auditor Issuer Yes For For to authorise the Directors to agree the remuneration of the auditor Issuer Yes For For To elect or re-elect the Directors Issuer Yes For For to approve the Directors' remuneration reportfor the year ended 12/31/10 Issuer Yes For For To authorise limited EU politcal donations Issuer Yes For For to authorise the Directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For to reduce the notice period for general meetings Issuer Yes For For Pfizer Inc PFE 04/28/11 Election of Directors Issuer Yes For For Proposal to ratify the selection of KPMG as independent registered public accounting firm for 2011 Issuer Yes For Against Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the fequency of future advsiory votes on executive compensation Issuer Yes 1yr Against Shareholder proposal regarding publication of political contributions Security holder Yes For Against Sharheolder proposal regarding public policy initiatives Security holder Yes Against For Shareholder proposal regarding pharmaceutical price restraints Security holder Yes Against For Shareholder proposal regarding action by written consent Security holder Yes Against For Shareholder proposal regarding special shareholder meetings Security holder Yes Against For Rowan Companies RDC 04/28/11 Shareholder proposal regarding animal research Issuer Yes For Against Election of all nominees Issuer Yes For For Ratify the appointment of Deloitte&Touche as independent auditors Issuer Yes For For To approve by non-binding vote, executive compensation Issuer Yes Against Against Life Technologies LIFE 53217V109 04/28/11 To recommend, by non-binding vote, the frequency of executive compensation votes Issuer Yes 1yr For Election of all nominees Issuer Yes For For Ratification of appointment of Ernst&Young as the independent registered public accounting firm for the company for the fiscal year ending 12/31/11 Issuer Yes For For Adoption of amendments to the company's certificate of incorporation Issuer Yes For For Approval of a non-binding advisory resolution regarding the compensation of the company's named executive officers Issuer Yes Against Against Johnson & Johnson JNJ 04/28/11 Approval of a non-binding advisory vote regarding thefrequency of stockholder voting on the compensation of the company's named executive officers Issuer Yes 1yr Against Election of all nominees Issuer Yes For For Ratification of appointment of PricewaterhouseCoopers as indpendent registered public accounting firm for 2011 Issuer Yes For For Advisory vote on named executive officer compensation Issuer Yes Against Against Advisory vote on frequency of advisory vote on named executive officer compensation Security holder Yes 1yr For Shareholder proposal on pharmaceutical price restraint Security holder Yes Against For Shareholder proposal on amendment to company's equal employment opportunity policy Security holder Yes For Against The Progressive Corporation PGR 04/29/11 Shareholder proposal regarding adoption of non-animal methods for training Issuer Yes For Against Election of all nominees Issuer Yes For For To approve an amendment of the company's code of regulations allowing our Board of Directors to amend the code of regulations to the extent permitted by Ohio law Issuer Yes For For To cast an advisory vote on the company' s executive compensation program Issuer Yes Against Against To cast an advisory vote on the fequency of the shareholder vote on the company's executive compensation program Issuer Yes 1yr For Abbott Lab ABT 04/29/11 To ratify PricewaterhouseCoopers as the company's independent registered public accounting firm for 2011 Issuer Yes For For Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as the independent registered public accounting firm Issuer Yes For For Say on pay- an advisory vote on the approval of executive compensation Issuer Yes Against Against Say when on pay-an advisory vote on the approval of the fequency of shareholder votes on executive compensation Security holder Yes 1yr For Cincinnati Financial Corp CINF 04/30/11 Shareholder proposal - pharmaceutical pricing Issuer Yes Against For Election of Directors Issuer Yes For For Ratifying the selection of Deloitte&Touche as the company's indpenent registered public accounting firm for 2011 Issuer Yes For For Voting on a nonbinding proposal to approve the compensation for the company's named executive officers Issuer Yes Against Against Voting ona nonbinding proposal to establish the frequency of future nonbinding votes on executive compensation Issuer Yes 1yr For Berkshire Hathaway BRKB 09062X103 04/30/11 Re-approving the performance objectives contained in the Cincinnati Financial Corporation stock plan of 2006 Issuer Yes Against Against Directors recommend a vote for all nominees Issuer Yes For For Non-Binding resolution to approve the compensation of the company's named executive officers as described in the 2011 proxy statement Issuer Yes For For Non-Binding resolution to determine the frequency with which shareholders of the company shall be entitled to have an advisory vote on the executive compensation Issuer Yes 3yr For To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings Issuer Yes Abstain Abstain The McGraw-Hill Companies MHP 04/27/11 Election of Directors Issuer Yes For For Vote to amend the restated certificate of incorporation to permit shareholders to call special meetings Issuer Yes For For Vote toapprove, on an advisory basis, the executive compensation program for the company's named executive officers Issuer Yes For For Vote onan advisory basis on how often the company will conduct an advisory vote on executive compensation Issuer Yes 1yr For Vote to ratify the apppointment of Ernst & Young as our independent registered public accounting firm for 2011 Issuer Yes For For Shareholder proposal requesting shareholder action by written consent Security holder Yes For Against Zimmer Holdings Inc ZMH 98956P102 05/02/11 Election of all nominees Issuer Yes For For Non-Binding advisory vote on executive compensation Issuer Yes Abstain Abstain Non-Binding advisory vote on the fequency of say-on-pay votes Issuer Yes 1yr For Ratification of appointment of independent registered public accounting firm for 2011 Issuer Yes For For Under Armour Inc UA 05/03/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve by non-binding vote, the compensation of executives as disclosed in the executive compensation section of the proxy statement including the compensation,discussion and analysis and tables Issuer Yes Against Against To recommend, by non-binding vote, the frequency of executive compensation votes Issuer Yes 1yr For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Bristol Myers Squibb Co BMY 05/03/11 Vote for all nominees Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote on the compensation of our named executive officers Issuer Yes Against Against Advisory vote on the frequency of the advsiory vote on the compensation of our named executive officers Issuer Yes 1yr Against Executive compensation disclosure Security holder Yes For Against Shareholder action by written consent Security holder Yes Against For pharmaceutical price Restraint Security holder Yes Against For Gannett Co GCI 05/03/11 Directors recommend a vote for election of all nominees Issuer Yes For For Proposal to ratify the appointment of Ernst & Young as the company's independent registered public accounting firm for the 2011 fiscal year Issuer Yes For For Non-Binding advisory vote to approve the compensation of the company's named executive officers Issuer Yes Against Against Non-Binding advisory vote on the fequency of future advisory votes approving the compensation of the company's named executive officers Issuer Yes 1yr For Sunpower Corp SPWRA 05/03/11 Directors recommend a vote for election of all nominees Issuer Yes For For The proposal to approve in an advisory vote our named executive compensation Issuer Yes Abstain Abstain The proposal to approve in an advisory vote whether a stockholder advisory vote on our named executive officer compensation should be held every year, two years or three years Issuer Yes 1yr Against Pepsico PEP 05/04/11 Vote for all nominees Issuer Yes For For Approval by non-binding voteof executive compensation Issuer Yes Against Against Recommend,by non-binding vote, the frequency of executive compensation votes Issuer Yes 1yr Against Approval of independent registered public accountants for fiscal year 2011 Issuer Yes For For Approval of amendment of articles of incorporation to implement majority voting for Directors in uncontested elections Security holder Yes For For Shareholder proposal - right to call special shareholder meetings Security holder Yes For Against Shaeholder proposal - political contributions report Issuer Yes For Against Adtran ADTN 00738A106 05/04/11 Directors recommend a vote for election of all nominees Issuer Yes For For Say on pay resolutions by non-binding approval of the executive compensation policies and procedures of adtran as well as the compensation of the named executive officers Issuer Yes Against Against Say on pay resolultions, non-binding recommendation for the fequency of stockholder advisory vote on executive compensation Issuer Yes 1yr For The adoption of the restated adtran inc variable incentive compensation plan Issuer Yes Against Against Ratify the appointment of PricewaterhouseCoopers as the independent registered public accounting firm of adtran for the fiscal year ending 12/31/11 Issuer Yes For For IDEXX IDXX 45168D104 05/04/11 Directors recommend a vote for election of all nominees Issuer Yes For For Advisory vote on executive compensation to approve a non-binding advisory resolution on the company's executive compensation programs Issuer Yes Against Against Advisory vote on the frequency of advisory vote on executive compensation to hold a nonbinding advisory vote on the frequency of future advisory votes on the company's executive compensation programs Issuer Yes 1yr For Ratification of appointment of indpendent registered public accounting firm, to ratify the selection by the audit committee of the Board of Directors of PricewaterhouseCoopers as our indpendent registered public accounting firm for the current fiscal year Issuer Yes For For Verizon Communications VZ 92343V104 05/05/11 The Board of Directors reommends a vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Advisory vote related to executive compensation Issuer Yes Against Against Advisory vote related to future votes on executive compensation Security holder Yes 1yr For Disclose prior government service Security holder Yes Against For Perfomance stock unit performance thresholds Security holder Yes Abstain Abstain Cumulative voting Security holder Yes Against For Shareholder right to call a special meeting Issuer Yes For Against Fluor Corporation FLR 05/05/11 Election of all nominees Issuer Yes For For An advisory vote on the company's executive comepsnation Issuer Yes Against Against An advisory vote on the frequency of shareholder advisory votes on the company's executive compensation Issuer Yes 1yr For The amendment of our amended and restated certificate of incorporation to declassify the board of Directors Issuer Yes For For The amendment of our amended and restated certificate of incorporation to remove and replace the supermajority voting provisions Issuer Yes For For The ratification of the appointment by our audit committee of Ernst&Young as indpendent registered public acocunting firm for the fiscal year ending 12/31/11 Issuer Yes For For Broadcom BRCM 05/05/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve the compensation of the company's named executive officers in the proxy statement Issuer Yes For For To recommend conducting an advisory vote on executive compensationevery one, two or three years Issuer Yes 1yr Against To ratify the appointment of KPMG as the company's indpendent registered public accounting firm for the year ending 12/31/11 Issuer Yes For For Igate Corp IGTE 45169U105 05/05/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve the removal of the conversion cap limitation to which our 8% series B preferred stock is currently subject Issuer Yes For For Increase the number of shares of authorized ocmmon stock Issuer Yes For For Increase the maximum number of Directors that may serve on the board from nine to fourteen Issuer Yes For For To approve the Igate corporation 2011 annual incentive compensation plan Issuer Yes Against Against To approve the performance measures for performance based awards under the Igate corporation 2006 stock incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr Against `BASF BASFY 05/06/11 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval of the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the board of executive directors Issuer Yes For For Election of the auditor for the financial year 2011 Issuer Yes For For By-election to the supervisory board Issuer Yes For For Adoption of a resolution on the change of the remuneration of the audit committee of the supervisory board and the corresponding amendment of the statutes Issuer Yes For For Approval of a control and profit and loss transfer agreemnt with styrolution GMBH Issuer Yes For For Approval of a control and profit and loss transfer agreement with BASF US verwaltung GMBH Issuer Yes For For Goldman Sachs GS 38141G104 05/06/11 Election of all nominees Issuer Yes For For Advisory vote on executive compensation matters Issuer Yes Against Against Advisory vote on the fequency of say on pay Issuer Yes 1yr For Ratificationof the appointment of PriceWaterHouse Coopers as our indpendent registered public accounting firm for our 2011 fiscal year Security holder Yes For For Shareholder proposal regarding cumulatvive voting Security holder Yes Against For Shareholder proposal regarding special shareowner meetings Security holder Yes For For Shareholder proposal regarding executive compensation and long term performance Security holder Yes For For Shareholder proposal regarding a report on senior executive compensation Security holder Yes For For Shareholder proposal regarding a report on climate change risk disclosure Security holder Yes Abstain Abstain Shareholder proposal regarding a report on political contributions Issuer Yes For Against Colgate Palmolive Co CL 05/06/11 Election of all nominees Issuer Yes For For Ratify the selection of PricewaterhouseCoopers as Colgates' independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1yr Against Stockholder proposal on special stockholder meetings Security holder Yes For Against Novellus Systems NVLS 05/10/11 Directors recommend a vote for election of all nominees Issuer Yes For For A proposal to ratify the appointment of Ernst & Young as the indpendent registered public accounting firm for the company for the fiscal year ending 12/31/11 Issuer Yes For For A proposal to approve the Novellus systems, 2011 stock incentive plan Issuer Against Against An advisory vote on executive compensation Issuer Yes Against Against An advsory vote on the frequency of holding an advisory vote on executive compensation Yes 1yr Against Altera Corp ALTR 05/10/11 Election of Directors Issuer Yes For For To approve an amendment to the 2005 equity incentive plan to increase by 10,000,000 the number of shares of common stock reserved for issuance under the plan Issuer Yes Against Against To approve an amendment to the 1987 employee stock purchase plan to increase by 1,000,000 the number of shares of common stock reserved for issuance under the plan Issuer Yes For For To approve an amendment to our amended and restated certificate of incorporation to eliminate supermajority voting Issuer Yes For For To approve an amendment to our amended and restated certificate of incorpoation to add a forum selection clause Issuer Yes For For To approve an amendment to our by-laws to provide that stockholders holding over 20% of our shares may call a special meeting of stockholders Issuer Yes For For To approve by non-binding vote,executive compensation Issuer Yes Against Against To recommend by non-binding vote the frequency of executive compensation votes Issuer Yes 1yr For To ratify the appointment of PricewaterhouseCoopers as our independent registered public accounting firm for the fiscal year ending 12/31/11 Issuer Yes For For Dresser Rand Group Inc DRC 05/10/11 Directors recommend a vote for election of all nominees Issuer Yes For For Ratify the appointment of PricewaterhouseCoopers as indpendent registered public accountants for the fiscal year ending 12/31/11 Issuer Yes For For Adopt an advisory resolution on executive compensation Issuer Yes Against Against Hold an advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Illumina Inc ILMN 05/10/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of Ernst&Young as our independent registered public accountants for the fiscal year ending 1/1/12 Issuer Yes Against Against Approval on an advisory basis of executive compensation Issuer Yes 1yr For Impax Laboratories IPXL 45256B101 05/10/11 An advisoryvote on the frequency of holding an advisory vote on executive compensation Issuer Yes For For Directors recommend a vote for election of all nominees Issuer Yes Against Against To approve by non-binding vote executive compensaton Issuer Yes 1yr For Waters Corp WAT 05/10/11 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection of PricewaterhouseCoopers as the company's indpendent registered public accounting firm for the fiscal year ending 12/31/2011 Issuer Yes For For To approve by non-binding vote,executive compensation Issuer Yes Against Against To appove, by non-binding vote, the frequency of executive compensation votes Issuer Yes 1yr Against The Timken Company TKR 05/10/11 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection of Ernst & Young as the indpendent auditor for the year ending 12/31/11 Issuer Yes For For To approve the Timken company 2011 long term incentive plan Issuer Yes Against Against To recommend in a non-binding vote, the frequency of shareholder votes on executive compensation Issuer Yes 1yr Against To approve, in a non-biding vote, the compensation of the named executive officers Issuer Yes Against Against Conocophillips COP 208525C104 05/11/11 Election of Directors Issuer Yes For For Proposal to ratify appointment of Ernst&Young as indpendent registered public accounting firm for 2011 Issuer Yes For For Advisory Approval of executive compensation Issuer Yes Against Against Advisory vote on frequency of advisory vote on executive compensation Issuer Yes 1yr For Approval of 2011 omnibus stock and performance incentive plan Issuer Yes Against Against Gender expression non-discrimination Security holder Yes Abstain Abstain Political contributions report Security holder Yes Abstain Abstain report on grassroots lobbying expenditures Security holder Yes Abstain Abstain Accident risk mitigation Security holder Yes Abstain Abstain Company environmental policy Security holder Yes Abstain Abstain Greenhouse gas reduction targets Security holder Yes Abstain Abstain Report on financial risks from climate change Security holder Yes Abstain Abstain Canadian oil sands Security holder Yes Abstain Abstain In its discretion, upon such other matters that may properly come before the meeting or any adjournment needed Issuer Yes Abstain Abstain Comcast Corp CMCSA 20030N101 05/11/11 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of the appointment of our independent auditors Issuer Yes For For Approval of the comcast nbc universal 2011 employee stock purchase plan Issuer Yes For For Approval of the comcast corporation 2002 restricted stock plan as amended and restated Issuer Yes Against Against Approval of the comcast corporation 2003 stock option plan as amended and restated Issuer Yes Against Against Approval on an advisory basis of our executive compensation Issuer Yes Against Against Advisory vote on the frequency of the vote on executive compensation Issuer Yes 1yr Against To provide for cumulative voting in the election of Directors Security holder Yes Against For To require that the chairman of the board not bea current or former executive officer Security holder Yes Against For Laboratory Corp LH 50540R409 05/11/11 Election of all nominees Issuer Yes For For To approve by non-binding vote executive compensaton Issuer Yes Against Against To recommend by non-binding vote the frequency of executive compensation votes Issuer Yes 1yr For To ratify the appointment of PricewaterhouseCoopers as our independent registered public accounting firm for the fiscal year 2011 Issuer Yes For For Murphy Oil Corp MUR 05/11/11 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of an advisory vote on executive compensation Issuer Yes 1yr For Approve the appointment of KPMG as independent registered public accounting firm Issuer Yes For For J2 Global Communications JCOM 46626E205 05/12/11 Directors reocmmend a vote for election of all nominees Issuer Yes For For To ratify the appointmnent of singerlewak to serve as the company's indpendent auditors for fiscal 2011 Issuer Yes For For To approve, in an advsiory vote, the compensation of the named executive officers Issuer Yes Against Against Adviosry vote on the frequency of future advisory votes on the compensationof the named executive officers Issuer Yes 1yr For To transact such other business as may properly come before the meeting or any postponements or adjournments thereof Issuer Yes For For Kohl's Corp KSS 05/12/11 Directors recommend a vote for all nominees Issuer Yes For For Ratify appointment of Ernst & Young as indpendent registered public accounting firm Issuer Yes For For Approval of elimination of supermajority vote requirement in article V Issuer Yes For For Approval of elimination of supermajority vote requirement in Article V1 Issuer Yes For For Re-approval of annual incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of future shareholder advisory votes on executive compensation Issuer Yes 1yr For Shareholder proposal: shareholder action by written consent Security holder Yes Abstain Abstain Shareholder proposal on succession planning and reporting Security holder Yes Abstain Abstain Assurant Inc AIZ 04621X108 05/12/11 Election of all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For To approve by non-binding vote, the 2010 compensation of the company's named executive officers Issuer Yes Against Against To recommend, by non-binding vote, thefrequency of executive compensation votes Issuer Yes 1yr For Arthrocare Corp ARTC 05/12/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve by non-binding vote, the compensation of the company's named executive officers Issuer Yes Against Against To recommend by non-binding vote, the frequency of future advisory votes on the compensation of the company's named executive officers Issuer Yes 1yr Against To ratify the appointment of PricewaterhouseCoopers as the company's indpendent registered public accounting firm for the 2011 fiscal year Issuer Yes For For Gilead Sciences GILD 05/12/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the selection of Ernst & Young by the audit commettee of the Board of Directors as the independent registered public accounting firm for fiscal year ending 12/31/11 Issuer Yes For For To approve the amended and restated Gilead sciences, inc code bonus plan and certain performance based provisions thereunder Issuer Yes Against Against To approve amendments to Gileads' restated certificate of incorporation to adopt majority voting standards Issuer Yes For For To Approve amendments to Gilead's amended and restated bylaws topermit holders of atleast 20% of the voting power of the outstanding capital stock to call a specialmeeting of stockholders Issuer Yes For For To vote on an advisory resolution to approve the compensation of Gilead's named executive officers as presented in its proxy statement Issuer Yes Against Against To vote on advisory basis as to the frequency with which executive compensation will be subject to future advisory stockholder votes Issuer Yes 1yr For Wellpoint Inc WLP 94973V107 05/17/11 Election of all nominees Issuer Yes For For To Ratify the appointment of Ernst & Young as the independent registered public accounting firm for 2011 Issuer Yes For For Supermajority voting requirements for restrictions on ownership and transfer of stock Issuer Yes For For Removing supermajoirty voting requirements for removal of directors and for certain business combinations Issuer Yes For For Removing certain restrictions on ownership of shares Issuer Yes For For Deleting certain obsolete provisions Issuer Yes For For Deleting other obsolete provisions and making conforming changes Issuer Yes For For Advisory vote on the compensation of our named executive officers Issuer Yes Against Against Advisory vote on the frequency of an advisory vote on executive compensation Issuer Yes 1yr For If properly presented at the meeting, to vote on a shareholder proposal concerning a feasibility study for converting to nonprofit status Security holder Yes Against For If properly presented at the meeting to vote on a shareholder proposal to change our jurisdiction of incorporation from Indiana to Delaware Security holder Yes Against For If properly presented at the meeting to vote on a shareholder proposal to separate the chair and CEO positions Security holder Yes Against For Ross Stores ROST 05/18/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve the existing second amended and restated Ross Stores incentive compensation plan for purposes of section 162(M) of the internal revenue code Issuer Yes Against Against To approve an amendment to the company's certificate of incorporation to adopt annual elections for directors elected beginning in 2012A Issuer Yes For For Advisory vote to approve the resolution on the compensation of the named executive officers Issuer Yes Against Against Advisory vote on the frequency of holding future advisory votes to approve a resolution on the compensation of the named executive officers Issuer Yes 1yr Against To ratify the appoinment of Deloitte & Touche as the company's indpendent registered public accounting firm for the fiscal year ending 1/28/12 Issuer Yes For For Ace Limited ACE H0023R105 05/18/11 Election of all nominees Issuer Yes For For Approval of the annual report Issuer Yes For For Approval of the statutory financial statements of ACE limited Issuer Yes For For Approval of the consolidated financial statements Issuer Yes For For Allocation of disposable profit Issuer Yes For For Discharge of the Board of Directors Issuer Yes For For Election of PricewaterhouseCoopers as our statutory auditor until our next annual ordinary general meeting Issuer Yes For For Ratification of appointment of indpendent registered public accounting firm PricewaterhouseCoopers for purposes of U.S. securities law reporting for the year ending 12/31/11 Issuer Yes For For Approval of dividends from legal reserves Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on frequency of executive compensation advisory vote Issuer Yes 1yr For Sealed Air Corp SEE 81211K100 05/18/11 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on frequency of future advsory votes on executive compensation Issuer Yes 1yr For Approval of amended 2005 contigent stock plan of sealed air corporation Issuer Yes Against Against Approval of amended sealed air corporation 2002 stock plan for non-employee directors Issuer Yes Against Against Ratification of the appointment of KPMG as the indpendent auditor for the year ending 12/31/11 Issuer Yes For For Pharmaceutical Product Development PPDI 05/18/11 Directors recommend a vote for all nominees Issuer Yes For For To provide an advisory vote on compensation of the company's named executive officers commonly referred to as a "say on pay" vote Issuer Yes Against Against To provide an advisory vote on the frequency of "say on pay" votes Issuer Yes 1yr For To ratify the appointment of Deloitte & Touche as the company's indpendent registered public accounting firm for fiscal year 2011 Issuer Yes For For McClatchy MNI 05/18/11 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as the indpendent auditor for the 2011 year Issuer Yes For For To approve, in a non-biding vote, the compensation of the named executive officers Issuer Yes Against Against To recommend in a non-binding vote, whether a resolution that a non-binding shareholder vote to approve compensation of the company's named executive officers should occur every one, two or three years Issuer Yes 1yr Against Hasbro Inc HAS 05/19/11 Directors recommend a vote for election of all nominees Issuer Yes For For The adoption on an advisory basis, of a resolution approving the compensation of the named executive officers of Hasbro, as described in the compensation discussion and analysis and executive compensation sections of the 2011 proxy statement Issuer Yes Against Against The selection on an advisory basis of the desired frequency of the shareholder vote on the compensation of Hasbro's named executive officers Issuer Yes 1yr For Ratification of the selection of KPMG as Hasbro's independent registered public accounting firm for fiscal 2011 Issuer Yes For For McDonalds Corp MCD 05/19/11 Election of all nominees Issuer Yes For For Advisory vote on the approval of the appointment of an independent registered public accounting firm to serve as indpendent auditors for 2011 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Eliminate super-majority voting requirements in article 12 Issuer Yes For For Eliminate super-majority voting requirements in article 13 of our restated certificate of incorporation Issuer Yes For For Eliminate super-majority voting requirements in article 14 Issuer Yes For For Advisory vote on shareholder proposal relating to classified board Security holder Yes For Against Advisory vote on shareholder proposal relating to the use of controlled atmosphere stunning Security holder Yes For Against Advisory vote on shareholder proposal relating to a reporton children's nutrition Security holder Yes For Against Advisory vote on shareholder proposal relating to beverage containers Security holder Yes For Against Stec Inc STEC 05/19/11 Directors recommend a vote for all nominees Issuer Yes For For To approve an amendment to increase the share reserve under our 2010 incentive award plan Issuer Yes Against Against To conduct an advisory vote on the compensation of our named executive officers Issuer Yes Against Against To conduct an advisory vote on the frequency of an advisory vote on the compensation of our named executive officers Issuer Yes 1yr Against To ratify the seleciton of PricewaterhouseCoopers as our indpendent registered public accounting firm for the fiscal year ending 12/31/11 Issuer Yes For For CF Industries CF 05/11/11 Directors recommend a vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of the advisory vote on executive compensation Issuer Yes 1yr Against Ratification of the selection of KPMG as of industries holdings, inc's independent registered public accounting firm for 2011 Issuer Yes For For Stockholder proposal regarding declassification of the Board of Directors, if properly presented at the meeting Security holder Yes For Against Valeant Pharmaceuticals Int Inc. VRX 91911K102 05/16/11 Vote for all nominees Issuer Yes For For The approval of the compensation of our named executive officers as disclosed in the compensation discussion and analysis section executive compensation tables and accompanying narrative discussions contained in the managementproxy circular and proxy statment Issuer Yes Against Against The termination as to how frequently a non-binding advisory vote on executive compensation should be conducted Issuer Yes 1yr For The approval of the company's 2011 omnibus incentive plan Issuer Yes Against Against The approval of the amendment to the company's 2007 equity compensation plan Issuer Yes Against Against To appoint PricewaterhouseCoopers as the auditors for the company to hold office until the close of the 2012 annual meeting of shareholders and authorize the company's board of directors to fix the auditors' remuneration Issuer Yes For For Integra Life Sciences IART 05/17/11 Vote for all nominees Issuer Yes For For The proposal to ratify the appointment of PricewaterhouseCoopers as the company's indpendent registered public acocunting firm for the fiscal year 2011 Issuer Yes For For A non-binding resolution to approve the compensation of our named executive officers Issuer Yes Against Against A non-binding proposal on the frequency of the advisory vote on the compensation of our named executive officers Issuer Yes 1yr For Panera Bread PNRA 69840W108 05/19/11 Directors recommend a vote for all nominees Issuer Yes For For Approve a non-binding advisory vote on the compensation of the company's named executive officers Issuer Yes Against Against Recommend in a non-binding advisory vote, the frequency of advisory stockholder votes on executive compensation Issuer Yes 1yr For Approve an amendment to the company's certificate of incorporation to increase the number of shares of capital stock authorized for issuance from 87,000,000 shares to 124,500,000 shares Issuer Yes For For Ratify the appointment of PricewaterhouseCoopers as the company's indpendent registered public accounting firm for the fiscal year ending 12/27/11 Issuer Yes For For RadioShack Corp RSH 05/19/11 Election of all nominees Issuer Yes For For Ratification of the appointment of PricewaterhouseCoopers as independent registered public accounting firm of Radioshack corporation to serve for the 2011 fiscal year Issuer Yes For For To approve by non-binding vote, executive compensation Issuer Yes Against Against The frequency of executive compensation votes Issuer Yes 1yr For China Mobile Limited CHL 16941M109 05/19/11 To receive and consider the audited financial statements and the reports of the Directors and auditors for the year ended 12/31/10 Issuer Yes For For To declare a final dividend for the year ended 12/31/10 Issuer Yes For For Re-elect all nominees Issuer Yes For For To re-appoint messrs KPMG as auditors and to authorise the directors to fix their remuneration Issuer Yes For For General mandate to Directors to repurchase shares in company not exceeding 10% of aggregate nominal amt of issued share capital Issuer Yes For For To give a general mandate to the Directors to issue, allot and deal with additional shares in the company not exceeding 20% of the aggregate nominal amount of the existing issued share capital Issuer Yes For For To extend the general mandate granted to the directors to issue, allot and deal with shares by the number of shares repurchased Issuer Yes For For The Western Union Co WU 05/20/11 Election of all nominees Issuer Yes For For Ratification of Auditors Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of the vote on executive compensation Issuer Yes 1yr For Stockholder proposal regarding the elimination of the classification of the Board of Directors Security holder Yes For Against UnitedHealthGroup UNH 91324p102 05/23/11 Vote for all nominees Issuer Yes For For Approval,by a non-binding advisory vote, of executive compensation Issuer Yes Against Against Recommendation by a non-binding advisory vote of the frequency of holding a say on pay vote Issuer Yes 1yr For Approval of the UnitedHealth Group 2011 incentive stock plan Issuer Yes Against Against Approval of an amendment to the UnitedHealthGorup 1993 employee stock purchase plan to increase the number of shares of common stock issuable thereunder Issuer Yes For For Ratification of the appointment of Deloitte&Touche as the indpendent registered public accounting firm for the company for the year ending 12/31/11 Issuer Yes For For Ensco ESV 29358Q109 05/24/11 An ordinary resolution to re-elect all nominees Issuer Yes For For An ordinary resolution to ratify the audit committee's appointmne tof KPMG as our U.S. independent registered public accounting firm for 2011 Issuer Yes For For An ordinary resoltuion to re-appoint KPMG audit as our U.K. statutory auditors' remuneration Issuer Yes For For A special resolution regarding the payment of Historic dividends to shareholders to ratify and confirm the entry in the UK statutory accounts of Ensco plc for the year ending 12/31/10 Issuer Yes For For A special resolution regarding payment of historic dividends to shareholders Issuer Yes For For A special resolution regarding the payment of Historic dividends to shareholders to release any and all claims tha Ensco plc may have against its directors with respect to the payment of the Historic dividends and to enter into an associated deed of release Issuer Yes For For A non-binding advisory vote to approve the compensationof ur named exec officers Issuer Yes Against Against A non binding advisory vote to conduct the non-bin ding advisory shareholder votes on compensation of our named executive officers every year, two years or three years Issuer Yes 1yr For Merck MRK 58933Y105 05/24/11 Vote for all nominees Issuer Yes For For Ratification of the appointment of the company's indpendent registered public accounting firm for 2011 Issuer Yes For For Advisory vote on exeutive compensation Issuer Yes Against Against Advisory vote on the frequency of future votes on executive compensation Issuer Yes 1yr For Teradyne Inc TER 05/24/11 Election of all nominees Issuer Yes For For To approve in a non-binding advisory vote the compensation of the company's named executive officers Issuer Yes Abstain Abstain To approve in a non-binding advisory vote, that the frequency with which the shareholders of the company shall have an advisory vote on the compensation of the company's named executive officers set forth in the company's proxy statement is every year, every two years or every three years Issuer Yes 1yr Against To approve the material terms of the performance goals of the 2006 equity and cash compensation incentive plan Issuer Yes Against Against To ratify the selection of PricewaterhouseCoopers as indpendent registered public accounting firm for fiscal 2011 Issuer Yes For For Chevron Corp CVX 05/25/11 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote on named executive officer compensation Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For Indpendent Director with environmental exeprtise Security holder Yes Abstain Abstain Human right committee Security holder Yes For For Sustainability metric for executivecompensation Security holder Yes Abstain Abstain Guidelines for country selection Security holder Yes Abstain Abstain Financial risks from climate change Security holder Yes Abstain Abstain Hydraulic fracturing Security holder Yes Abstain Abstain Offshore oil wells Security holder Yes Abstain Abstain First Solar Inc FSLR 05/25/11 Directors recommend a vote for all nominees Issuer Yes For For Approval on an advisory basis of the compensation of the company's named executive officers Issuer Yes Against Against Approval on an advisory basis of the frequency of the holding the advisory vote on executive compensation Issuer Yes 1yr Against Ratification of the appointment of PricewaterhouseCoopers as the indpendent registered public accounting firm of the company for the fiscal year ending 12/31/11 Issuer Yes For For Stockholder proposal regarding Arizona immigration reform Security holder Yes Against For Chipotle Mexican Grill CMG 05/25/11 Directors recommend a vote for all nominees Issuer Yes For For Approval of the Chipotle Mexican Grill Inc 2011 stock incentive plan Issuer Yes Against Against Approval of the Chipotle Mexican Grill employee stock purchase plan Issuer Yes For For An advisory vote on the compensation of our executive officers as disclosed in the proxy statement Issuer Yes Against Against An advisory vote on frequency for say on pay votes Issuer Yes 1yr Against Ratification of the selction of Ernst & Young as our indpendent registered public accounting firm for the year ending 12/31/11 Issuer Yes For For Amgen Inc AMGN 05/20/11 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst&Young as our independent registered public accountants for the year ending 12/31/11 Issuer Yes For For To approve the advisory vote on executive compensation Issuer Yes Against Against To set the frequency of future advisory votes approving executive compensation every one year, two years or three years Issuer Yes 1yr For Stockholder proposal(shareholder action by written consent) Security holder Yes Against For Cognizant Tech CTSH 06/02/11 Election of all nominees Issuer Yes For For Approval of the compensation of our named executive officers, disclosed pursuant to item 402 of regulation S-K Issuer Yes Against Against Advisory vote on the frequency of the advisory vote on executive compensation Issuer Yes 1yr Against To amend our restated certificate of incorporation, as amended to increase the maximum number of authorized shares of Capital stock, all as more fully described in the proxy statement Issuer Yes For For To amend our certificate of incorporation to reduce certain supermajority voting thresholds from 80% of the voting power of all then outstanding shares of capital stock to 66 2/3% of the voting power of all then outstanding shares of capital stock Issuer Yes For For To amend our amended and restated by-laws, as amended, to reduce certain supermajority voting thresholds from 80% of the voting power of all then outstanding shares of capital stock to 66 2/3% of the voting power of all then outstanding shares of capital stock Issuer Yes For For To ratify the appointment of PricewaterhouseCoopers as our indpendent registered public accounting firm for the year ending 12/31/2011 Issuer Yes For For Check Point Software Tech CHKP M22465104 5/24/2011 Directors recommend a vote for all nominees Issuer Yes For For Re-election of two outside Directors Issuer Yes For For To ratify the appointment and compensationof Kost, Forer, Gabbay, Kasierer, a member of Ernst & Young Global as independent registered public accounting firm for 2011 Issuer Yes For For To amend the fee structure for Check Point's Directors Issuer Yes For For To approve compensation to Check Point's chiefexecutive officer who is also the chairman of the Board of Directors Issuer Yes Against Against InterDigital Inc IDCC 45867G101 06/02/11 Directors recommend a vote for all nominees Issuer Yes For For Amendment of the articles of incorporation to implement a majority voting standard for all Director elections other than contested elections Issuer Yes For For Approval of advisory resolution on executive compensation Issuer Yes Against Against Approval on an advisory basis, of the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Ratification of PricewaterhouseCoopers as indpendent registered public accounting firm for the year ended 12/31/11 Issuer Yes For For Biogen BIIB 09062X103 06/02/11 Vote for all nominees Issuer Yes For For Ratify the selection of PricewaterhouseCoopers as Colgates' independent registered public accounting firm Issuer Yes For For Say on pay - an advisory vote on execuitve compensation Issuer Yes Against Against Say when on pay- an advisory vote on frequency of the advisory vote on exec compensation Issuer Yes 1yr For To approve an amendment to Biogen's amended and restated certificate Issuer Yes For For The Cheesecake Factory Inc CAKE 06/01/11 Election of all nominees Issuer Yes For For To approve the amendment to the 2010 stock incentive plan to increase authorized shares Issuer Yes Against Against To ratify the selection of PricewaterhouseCoopers as the company's independent registered public accounting firm for the fiscal year 2011, ending 1/3/12 Issuer Yes For For To approve by non-binding vote the advisory resolution on executive compensation Issuer Yes Against Against To approve by non-binding vote, the frequency of the advisory vote on executive compensation Issuer Yes 1yr Against Ensco PLC ESV 29358Q109 05/31/11 Approval of the issuance and delivery of Ensco American depositary shares pursuant to the agreement and plan of merger, dated as of 2/6/11 and as amended on March 1, 2011 by and among Ensco PLCpride International, Inc., Ensco international incorporated and Ensco Ventures as it may be amended fromtime to time Issuer Yes For For Gilead Sciences GILD 05/12/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the selection of Ernst & Young by the audit committee of the Board of Directors as the indpendent registered Public Accounting firm of Gilead for the fiscal year ending 12/31/11 Issuer Yes For For To approve the amended and restated Gilead sciences, in code section 162M bonus plan and certain performance based provisions thereunder Issuer Yes Against Against To approve amendments to Gilead's restated certificate of incorporation to adopt majority voting standards Issuer Yes For For To approve amendments to Gilead's amended and restated bylaws to permit holders of at least 20% of the voting power of the outstanding capital stock to call a special meeting of stockholders Issuer Yes For For To vote on an advisory resolution to approve the compensation of Gilead's named executive officers as presented in its proxy statement Issuer Yes Against Against To vote on an advisory basis as to the frequency with which executive compensation will be subject to future advisory stockholder votes Issuer Yes 1yr For Sandisk Corp SNDK 80004C101 06/07/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of Ernst&Young as the company's indpendent registered public accounting firm for the fiscal year ending 11/12 Issuer Yes For For To approve amendments to the Sandisk corporation 2005 incentive plan Issuer Yes Against Against To approve amendmets to thesandisk corporation 2005 employee stock purchase plans Issuer Yes For For To approve an advisory resolution on named executive officer compensation Issuer Yes Against Against To conduct an advisory vote on the frequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For Align Technology ALGN 05/19/11 Directors recommend a vote for all nominees Issuer Yes For For Ratification of appointment of indpendent registered public accountants: proposal to ratify the appointment of PricewaterhouseCoopers as Algin technology's independent registered public accountants for the fiscal year ending Dec 31, 2011 Issuer Yes For For Approve amendment to 2005 incentive plan proposal to approve amendment to 2005 equity incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of holding an advisory vote on executive compensation Issuer Yes 1yr For Caliper Life Sciences CALP 06/02/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the selection by the audit committee of the Board of Directors of Ernst&Young as independent auditors of the company for its fiscal year ending 12/31/11 Issuer Yes For For To approve the 2011 employee stock purchase plan Issuer Yes For For To vote in an advisory capacity on the compensation paid to Caliper's named executive officers Issuer Yes Against Against To vote in an advisory capacity on the frequency of holding future advisory votes on named executive officer compensation Issuer Yes 1yr Against Target Corp TGT 87612E106 06/08/11 Election of all nominees Issuer Yes For For Company proposal to ratify the appointment of Ernst & Young as our independent registered public accountants Security holder Yes For For Company proposal to approve the Target corporation 2011 long term incentive plan Security holder Yes Against Against Company proposal to cast a non-binding advisory on executive compensation Issuer Yes Against Against Company proposal to cast a non-binding advisory vote on the fequency of say-on-pay votes Issuer Yes 1yr For Shareholder proposal on compensation benchmarking Security holder Yes Abstain Abstain Shareholder proposal on electronics recylcing Security holder Yes Against For Endo Pharmaceuticals ENDP 29264F205 05/25/11 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as the company's independent registered public accounting firm for the year ending 12/31/11 Issuer Yes For For To approve by advisory vote named executive officer compensation Issuer Yes Against Against To approve by advisory vote, the frequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For To approve the company's employee stock purchase plan Issuer Yes For For American Eagle Outfitters AEO 02553E106 06/21/11 Election of all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the company's independent registered Public Accounting Firm for the f/y ending 1/28/12 Issuer Yes For For Hold an advisory vote on the compensation of our named executive officers Issuer Yes Against Against Hold an advisory vote on the frequency stockholder advisory votes on the compensation of our named executive officers Issuer Yes 1yr For Amazon AMZN 06/07/11 Election of all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as our independent auditors for the fiscal year ending 12/31/2011 Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr Against Shareholder proposal regarding shareholder ownership threshold for calling a special meeting of shareholders Security holder Yes Against For Shareholder proposal regarding an assessment and report concering climate change Security holder Yes Against For U.S. Airways LCC 90341W108 06/09/11 Election of all nominees Issuer Yes For For Ratify the appointment of KPMG to serve as indpendent registered public accounting firm for the fiscal year ending 12/31/11 Issuer Yes For For Approve the 2011 incentive award plan Issuer Yes Against Against Approve, on a non-binding advisory basis, the compensation of our named executive officers as disclosed in the proxy statement Issuer Yes Against Against Approve, on a non-binding advisory basis, the frequency with which a non-binding advisory vote of stockholders will be held to approve the compensation of our named executive officers Issuer Yes 1yr For Stockholder proposal relating to cumulative voting Security holder Yes Against For Rock Tenn Co RKT 05/27/11 To approve the issuance of shares of Rock-Tenn Company common stock to Smurfit-Stone container corporation stockholders pursuant to the agreement and plan of merger, dated as of 1/23/11 among Rock-Tenn company, Smurfit-Stone container corporation and SAM acquistion LLC Issuer Yes For For To approve the adjournment of the special meeting for any purpose including to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the proposal described above Issuer Yes For For Syntel Inc SYNT 87162H103 06/07/11 Directors recommend a vote for all nominees Issuer Yes For For Say-on-pay an advisory vote on the approval of the compensation paid to Syntel's named executive officers Issuer Yes For For Say when on pay-an advisory vote on the approval of the frequency of shareholder votes on executive compensation Issuer Yes 1yr Against Proposal to ratify Crowe Horwath as Syntel's indpendent public acocunting firm for 2011 Issuer Yes For For The TJX Companies TJX 06/14/11 Election of all nominees Issuer Yes For For Ratification of appointment of PricewaterhouseCoopers Issuer Yes For For To approve on an advisory basis, the overall compensation of TJX's named executive officers Issuer Yes Against Against To recommend, on an advisory basis, the frequency of advisory votes on executive compensation Issuer Yes 1yr For Aeoropostale ARO 06/16/11 Directors recommend a vote for all nominees Issuer Yes For For To approve an extension of the term of our amended and restated 2002 long term incentive plan, as well as certain other administrative updates to the plan Issuer Yes Against Against To hold an advisory vote on executive compensation Issuer Yes Against Against To hold an advisory vote on the frequency of the advisory vote on executive compensation Issuer Yes 1yr Against To ratify the selection by the audit committee of the Board of Directors, of Deloitte & Touche as the company's independent registered public accounting firm for the fiscal year ending 1/28/2012 Issuer Yes For For Amedisys Inc AMED 06/09/11 Directors recommned a vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accountants for the fiscal year ending 12/31/11 Issuer Yes For For An advisory vote on the compensation paid to the company's named executive officers as disclosed in the company's 2011 proxy statement Issuer Yes Against Against An advisory vote on the frequency of future stockholders say on pay votes Issuer Yes 1yr For Sapient Corp SAPE 06/08/11 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection by the audit committee of our Board of Directors of PricewaterhouseCoopers as our indpendent registered public accounting firm for the year ending 12/31/11 Issuer Yes For For To approve on an advisory basis the compensation paid to the company's named executive officers Issuer Yes Against Against To approve on an advisory basis, the preferred frequency of future advisory votes on executive compensation Issuer Yes 1yr For To approve the Sapient coproration 2011 incentive plan Issuer Yes Against Against Gamestop Corp GME 36467W109 06/21/11 Directors recommend a vote for election of all nominees Issuer Yes For For To vote for and approve on a non-binding advisory basis the compensation of the named executive officers of the company Issuer Yes For For To vote, on a non-binding, advisory basis on the frequency of voting on the compensation of the named executive officers of the company Issuer Yes 1yr For Proposal to approve the Gamestop corp 2011 incentive plan Issuer Yes Against Against Proposal to ratify the appointment of BDO as the indpendent registered public accoounting firm of the company for the fiscal year ending 1/28/12 Issuer Yes For For Dollar Tree Inc DLTR 06/16/11 Directors recommend a vote for election of all nominees Issuer Yes For For To approve on an advisory basis the compensation of the company's named executive officers Issuer Yes Against Against To recommend on an advisory basis the frequency of future advisory votes on executive compensation Issuer Yes 1yr Against To approve the omnibus incentive plan Issuer Yes Against Against To ratify the selection of KPMG as the company's indpendent registered public accounting firm Issuer Yes For For Bed Bath & Beyond BBBY 06/23/11 Election of all nominees Issuer Yes For For Ratification of the appointment of KPMG Issuer Yes For For To approve by non-binding vote, the 2010 compensation paid to the company's named executive officers Issuer Yes For For To recommend by non-binding vote, thefrequency of future advisory votes on executive compensation Issuer Yes 1yr For Best Buy Co BBY 06/21/11 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of Deloitte & Touche as the independent registered public accounting firm for the fiscal year ending 3/3/2012 Issuer Yes For For Approval of an amendment and restatement of our amended and restated by-laws to remove the maximum for the number of Directors serving on the Board of Directors and to authorize the Board of Directors to determine the number of Directors serving from time to time Issuer Yes Against Against Approval of amendments to our 2004 ominubus stock and incentive plan, as amended Issuer Yes Against Against Approval of our executive short-term incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on frequency of shareholder advisory votes on our executive compensation Issuer Yes 1yr Against Vote on the non-binding shareholder proposal regarding declassification of our Board of Directors if properly presented at the meeting Security holder Yes Abstain Abstain Vistaprint VPRT N93540107 06/30/11 Approve the 2011 equity incentive plan Issuer Yes Against Against The Board of Directors recommends a vote for all nominees Issuer Yes For For HUSSMAN STRATEGICTOTAL RETURNFUND For shareholder meetings held from July 1, 2010 through June 30, 2011 Issuer Name Ticker Symbol CUSIP SH Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote For or Againist Management? Anglogold Ashanti Limited AU 10/26/10 Specific authority and approval to the Directors to issue up to a maximum of 18,140,000 ordinary shares for the purposes of the conversion rights attaching to the US$ 789,086,750 6.00 percent mandatory convertible subordinated bonds issued by Anglogold Ashanti holdings finance, a wholly owned subsidiary of the company, all is more fully described in the proxy statement Issuer Yes For For Harmony Gold HMY 12/01/10 Adoption of the financial statements for the year ended June 30, 2010 Issuer Yes For For Re-election of Directors Issuer Yes For For Re-appointment of external auditors Issuer Yes For For Increase in remuneration of non-exectuive directors Issuer Yes For For Authorisation to allot and issue certain of the unissued ordinary shares Issuer Yes For For General authority to allot and issue equity securities for cash Issuer Yes For For Establishment of a broad-based employee share ownerhsip plan Issuer Yes Against Against The authorisation to allot and issue oridnary shares for purposes of the ESOP Issuer Yes Against Against Amendment of the Harmony 2006 share plan Issuer Yes Against Against Ameren Corp AEE 04/21/11 Directors recommend a vote for all nominees Issuer Yes For For Amendment to the restated articles of incorporation to limit the liability of Directors Issuer Yes For For Re-approval of the material terms of the performance goals under the 2006 omnibus incentive compensation plan Issuer Yes For For Advisory approval of the compensation of the executives disclosed in the proxy statement Issuer Yes For For Advisory approval on the frequency of holding an advisory vote on executive compensation Issuer Yes 1yr For Ratification of the appointment of PricewaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/11 Issuer Yes For For Shareholder proposal relating to report on coal combustion Issuer Yes Abstain Abstain Compania De Minas BVN 03/25/11 To approve the annual report as of 12/31/10.A preliminary spanish verison of the annual report will be available in the the company's website Issuer Yes For For To approve the financial statements as of 12/31/10 which were publicly reproted and are on our web site Issuer Yes For For To appoint Ernst and Young as external auditors for fiscal year 2011 Issuer Yes For For To approve the payment of a cash dvidend of US$.33 per share or ads according to the company's dividend policy Issuer Yes For For The election of the Board of Directors for 2011-2013 Issuer Yes For For Newmont Mining Corp NEM 04/19/11 Election of all nominees Issuer Yes For For Ratify appointment of independent auditors for 2011 Issuer Yes For For Proposal to approve the advisory resolution relating to executive compensation Issuer Yes For For Advisory vote on the frequency of stockholders votes on executive compensation Issuer Yes For For Agnico-Eagles Mines Limited AEM 04/29/11 Vote for all nominees Issuer Yes For For Appointment of Ernst&Young as auditors of the corporation and authorizing the Directors to fix their remuneration Issuer Yes For For An ordinary resolution approving an amendment of Agnico-Eagles's stock option plan Issuer Yes Against Against A non-binding advisory resolution accepting Agnico-Eagles's approach to executive compensation Issuer Yes Against Against Barrick Gold Corp ABX 04/27/11 Vote for all nominees Issuer Yes For For Resolution approving the appointment of PricewaterhouseCoopers as the auditors of Barrick and authorizing the directors to fix their remuneration Issuer Yes For For Advisory resolution on executive compensation approach Issuer Yes Against Against DTE Energy DTE 05/05/11 Directors recommend a vote for election of all nominees Issuer Yes For For Independent registered public accounting firm PricewaterhouseCoopers Issuer Yes For For Management proposal regarding executive compensation Issuer Yes Against Against Management proposal regarding frequency of executive compensation votes Issuer Yes 1yr Against Management proposal regarding board declassification Issuer Yes For For Sharenolder proposal regardingpolitical contributions Security holder Yes For Against Randgold resources GOLD 05/03/11 To receive the audited financial statements of the company for the year ended 12/30/10 Issuer Yes For For To declare a final dividend of US$10.20 per ordinary share recommended by the Directors in respect of the financial year ended 12/31/10 Issuer Yes For For Toapprove the Directors' remuneration report for the finacial year ended 12/31/10 Issuer Yes For For To elect all nominees Issuer Yes For For To re-appoint BDO as auditors of the company to hold office until the conlcusion of the next annual general meeting of the company Issuer Yes For For To authorise the Directors to determine the remuneration of the auditors Issuer Yes For For To approve fees payable to Directors Issuer Yes For For Establishment of the Randgold Resources Limited co-investment plan Issuer Yes For For Authority to allot shares and grant rights to subscribe for or convert any security into shares Issuer Yes For For Authority to disapply pre-emption rights Issuer Yes Against Against Authority for the company to purchase its own ordinary shares Issuer Yes For For Adoption of new articles of association Issuer Yes For For Stillwater Management Co SWC 86074Q102 05/03/11 Directors recommend a vote for all nominees Issuer Yes For For Proposal to ratify the appointment of KPMG as the company's independent registered accounting firm Issuer Yes For For Say on Pay an advisory vote on the approval of executive compensation Issuer Yes Against Against Say when on pay an advisory vote on the approval of the frequency of stockholder votes on executive compensation Issuer Yes 1yr For Proposal to approve changes to the certificate of incorporaton Issuer Yes For For Pinnacle PNW 05/18/11 Directors recomment a vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation as disclosed in the 2011 proxy statement Issuer Yes Against Against Advisory vote on the frequency of the advisory vote on execuitve compensation Issuer Yes 1yr Against Ratify the appointment of the company's indpendent accountants for the year ending 12/31/11 Issuer Yes For For Goldcorp GG 05/18/11 Election of all nominees Issuer Yes For For In respect of the appointment of Deloitte&Touche chartered accountants, as auditors of the company and authorizing the Directors to fix their remuneration Issuer Yes For For A resolution approving an amended and restated stock option plan for the company Issuer Yes Against Against A resolution amending articles of the company to increase the maximum number of Directors from 10 to 12 Issuer Yes For For The shareholder proposal attached as schedule c to the managment information circular accompanying this voting instruciton form Security holder Yes For Against Pepco POM 05/20/11 Directors recommend a vote for all nominees Issuer Yes For For A proposal to approve by non-binding vote, the compensation of the company's named executive officers Issuer Yes Against Against A proposal recommending by non-binding vote , the frequency of an adviosry vote on the compensation of the company's named executive officers Issuer Yes 1yr For A proposal to ratify the appointment of PricewaterhouseCoopers asindpendent registered public acocunting firm of the company for 2011 Issuer Yes For For Gold Fields GFl 38059T106 05/17/11 Reappointment of auditors Issuer Yes For For Election of all nominees Issuer Yes For For Election of audit committee Issuer Yes For For Approval for the issue of authorised but unissued non-convertible redeemeable preference shares Issuer Yes For For Issuing equity securities for cash Issuer Yes For For Endorsement of the remuneration policy Issuer Yes Against Against Incerase of audit committee non-executive directors' fees Issuer Yes For For Acquisiton of company's own shares Issuer Yes For For Adoption of Financial statements Issuer Yes For For Re-appointment of auditors Issuer Yes For For Election of Directors as outlined in the information circular Issuer Yes For For Placement of unissued ordinary shares under the control of the directors Issuer Yes For For Placement of non-convertible redeemable preference shares under the control of the directors Issuer Yes For For Issuing equity securities for cash Issuer Yes For For Increase of audit committee non-executve directors' fees Issuer Yes For For Acquisition of company's own shares Issuer For For AngloGold Ashanti Limited AU 05/11/11 Adoption of Financial statements Issuer Yes For For Re-appointment of Ernst & Young as auditors of the company Issuer Yes For For Vote for all nominees Issuer Yes For For General authority to directors to allot and issue ordinary shares Issuer Yes For For Authority to Directors to issue ordinary shares for cash Issuer Yes For For Amendment to the long term incentive plan 2005 Issuer Yes Against Against Approval of the AngloGold Ashanti remuneration policy Issuer Yes Against Against Increase in non-executive Directors' board committee fees Issuer Yes For For Acquisiton of company's own shares Issuer Yes For For Approval of the proposed amendments to the the BEE transaction Issuer Yes For For Amendments to the company's articles Issuer Yes For For Specific issue of E ordinary shares and ordinary shares to the Bokamoso ESOP and izingwe Issuer Yes For For Appointment of company secretrary or director to do all such things necessary to effect the implementation of the proposed amendments Issuer Yes For For Gold Fields Limited GFI 38059T106 06/20/11 Financial assistance in terms of section 45 of the act Issuer Yes Abstain Abstain Approval for the proposed acquisition Issuer Yes For For Authority to give effect to the above resolutions Issuer Yes For For HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND For shareholder meetings held from July 1, 2010 through June 30, 2011 Issuer Name Ticker Symbol CUSIP SH Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote For or Againist Management? Icon PLC INFY 7/19/2010 To receive the accounts and reports Issuer Yes For For Election of all nominees Issuer Yes For For To authorise the fixing of the auditors' remuneration Issuer Yes For For To authorise the company to allot shares Issuer Yes For For To Disapply the statutory pre-emption rights Issuer Yes Against Against To authose the company to make market purchases of shares Issuer Yes For For To amend the articles of association of the company Issuer Yes For For To allow an extraordinary general meeting of the company to be called on not less than 14 clear days' notice Issuer Yes For For Trina Solar Limited TSL B1L87F3 8/6/2010 Re-election to the Board of all nominees Issuer Yes For For Increase of the number of authorized shares for grant under the company's share incentive plan from 202,718,350 ordinary shares to 352,718,350 ordinary shares Issuer Yes For For Appointment of the independent auditor Deloitte Touche Tohmatsu for the fiscal year 2010 Issuer Yes For For WIPRO Limited WIT 7/22/2010 Adoption of report and accounts as at 3/31/10 Issuer Yes For For Declaration of final dividend on equity shares Issuer Yes For For Re-appointment of Directors Issuer Yes For For Re-appointment of auditors Issuer Yes For For To consider, and if thought fit, approve with or without modification the proposed scheme of amalgamation of Wipro Issuer Yes For For Companhia De Saneamento Basico SBS 8/9/2010 Proposal to amend article 46 of the bylaws in force to allow for the implementation of a new pension plan for Sabesp's employees Issuer Yes Against Against Acergy ACGY 9/9/2010 To approve the combination subsea 7 and accordingly to increase the authorised share capital of the company to $900m and, conditional upon and with effect from completion(as defined in the enclosed prospectus to restate the company's articles of incorporation as set out in the prospectus, including changing the name of the company to subsea 7 S.A. Issuer Yes For For Vote for all nominees Issuer Yes For For Telecom Argentina TEO 11/30/2010 Appointment of two shareholders to approve and sign the minutes Issuer Yes For For Amendment of article ten of the corporate bylaws, so as to increase the maximum number of members of Board from 9 to 11; increase the term of Directors to 3 fiscal years, eliminate the option to elect two vice-chairmen and if there is any tie in a vote, where vice-chairman replaces the chairman, vice-chairman shall not have chairman's power to cast two votes Issuer Yes For For Appointment of two shareholders to approve and sign the minutes Issuer Yes For For Consideration of Board of Directors' and supervisory committee's performance from 4/29/08 to the date of this meeting Issuer Yes For For Determination of the number of Directors and alternate Directors who will serve from the date of this shareholders' meeting Issuer Yes For For Determination of the number of members and alternate members of the supervisory committee who will serve from the date of this shareholders' meeting Issuer Yes For For Rectification of the non-approval of Gerardo Werthen's performance during the 19th fiscal year Issuer Yes Abstain Abstain Acergy SA ACGY 12/20/2010 To appoint Mr. Bob Long as an indpendent non-executive Director of the company, to serve for an initial term commencing on and subject to completion of the combination and expiring at the annual general meeting to be held not less than 12 months after completion Issuer Yes For For Mindray Med Intl MR B1FCP24 12/22/2010 Re-election to the Board of all nominees Issuer Yes For For Ratification of the appointment of PriceWatherHouseCoopers as the company's indpendent registered public accounting firm for the fiscal year ending 12/31/10 Issuer Yes For For Novartis AG NVS 66987V109 2/22/11 Approval of the annual report, the financial sttements of Novartis and the group consoldiated financial statements for the business year 2010 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis as per balance sheet and declaration of dividend Issuer Yes For For Consultative vote on the compesnation system Issuer Yes Against For Vote for all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter-proposals presented at the meeting Issuer Yes Abstain Abstain Carnival CUK 3/14/2011 Vote for all nominees Issuer Yes For To re-appoint Carnival's independent auditors and ratification of Carnival Corporation's independent registered certified public accounting firm Issuer Yes For For To authorise Carnivals plc's audit committee to agree the remuneration of the indpendent auditors Issuer Yes For For To receive the UK annual accounts and reports of the directors and auditors of Carnival plc Issuer Yes For For To approve the compensation of the named executive officers Issuer Yes For For To determine frequency of advisory vote on compensation of named executive officers Issuer Yes 1yr 1yr To approve the Carnival PLC Directors' remuneration report Issuer Yes For For To approve the giving of authority for the allotment of new shares by Carnival plc Issuer Yes Abstain Abstain Special resolution to approve disapplication of pre-emption rights in relation to the allotment of new shares by Carnival plc Issuer Yes Abstain Abstain Special resolution to authorise market purchase of ordinary shares of $US1.66 each in the capital of Carnival plc Issuer Yes Abstain Abstain To approve the Carnival Corporation 2011 stock plan Issuer Yes Abstain Abstain Novatrtis AG NVS 66987V109 4/08/11 The Board of Directors proposes the approval of the merger agreement between Alcon Inc and Novartis AG dated December 14, 2010 Issuer Yes For For The Board of Directors proposes the creation of authorised capital through the issuance of up to 108 million new shares for the purpose of completing the merger of Alcon into Novartis by means of introducing a new article 4A of the articles of incorporation Issuer Yes For For For additional and/or counter proposals presented at the meeting 1/we instruct to vote according to the proposal of the Board of Directors Issuer Yes For For L.G. Display Co LPL B01VZS4 3/11/2011 To approve separate statements of financial position separated income statements and separate statements of appropriations of retained earnings of fiscal year 2010 cash dividend pershares: KRW500), as set forth in the company's notice of meeting enclosed herewith Issuer Yes For For to approve the amendment to the articles of incorporation, as set forth in the company's notice of meeting enclosed herewith Issuer Yes For For Election of all nominees Issuer Yes For For Appointment of audit committee members Issuer Yes For For To approve the remuneration limit for Directors in 2011 as set forth in the company's notice of meeting enclosed herewith Issuer Yes For For Smith & Nephew SNN 4/14/2011 To adopt the report and accounts Yes For For To approve the remuneration report Issuer Yes For For To declare a final dividend Issuer Yes For For Re-election of Directors Issuer Yes For For To reappoint the auditors Issuer Yes For For To authorise the directors to determine the remuneration of the auditors Issuer Yes For For To renew the Directors' authority to allot shares Issuer Yes For For To renew the Directors' authority for the disapplication of preemption rights Issuer Yes For For To renew the directors' limited authority to make market purchase of the company's own shares Issuer Yes For For To authorise general meetings to be held on 14 days' notice Issuer Yes For For Telecom Argentina TEO 4/7/2011 Appointment of two shareholders to approve and sign the minutes of the meeting Issuer Yes For For Review of documents as required by subsection 1 of law 19,550 for year ended 12/31/10 Issuer Yes For For Reveiw of fiscal year 2010 results and the board of Directors' porposal on the use of retained earnings Issuer Yes For For Review of the board of Directors and supervisory committee members' performance from 11/30/10 to this meeting Issuer Yes For For Review of Board of Directors' compensation for the services rendered fiscal year 2010 through the date of this meeting Issuer Yes For For Authorization to the Board of Directors to make advance payments of fees for those directors acting during fiscal year 2011 Issuer Yes For For Review of the supervisory committee's compensation for the services rendered during fiscal year 2010 Issuer Yes For For Authorization to make advance payments of fees to those members of the supervisory committee acting during fiscal year 2011 Issuer Yes For For Election of regular and alternate members of the supervisory committee for fiscal year 2011 Issuer Yes For For Appointment of independent auditors for fiscal year 2011 financial statements and determinaiton of their compensation as well as of the compensation due to those acting in fiscal year 2010 Issuer Yes For For Review of the audit commttee's budget for fiscal year 2011 Issuer Yes For For Nestle NSRGY B014JG9 4/14/2011 Approval of the annual report Issuer Yes For For Acceptance of the compensation report 2010 Issuer Yes For For Release of the members of the board of Directors and of the management Issuer Yes For For Appropriation of profits resulting from the balance sheet of nestle(proposed dividend) for the financial year 2010 Issuer Yes For For Re-election of the Board of Directors Issuer Yes For For Election to the Board Issuer Yes For For Re-election of the statutory auditors Issuer Yes For For Capital reduction by cancellation of shares Issuer Yes For For In the event of a new or modified proposal by a shareholder during the annual general meeting I give a proxy to vote in favor of the motion or recommendation of the Board of Directors Issuer Yes For For Mark the box a the right if you wish to give a proxy to the independent representative Issuer Yes Abstain Abstain Swisscom SCMWY 4/20/2011 Approval of the annual report,financial statements of swisscom and consoldiated financial statements for fiscal year 2010 Issuer Yes For For Consultative vote on the 2010 remuneration report Issuer Yes For For Appropriation of retained earnings and declaration of dividend Issuer Yes For For Discharge of the members of the Board of Directors and the group executive board Issuer Yes For For Amendment of clauses 6.1.1 and 6.1.2 of the articles of incorporation Issuer Yes For For Re-election of Directors Issuer Yes For For Re-election of the statutory auditors Issuer Yes For For Enersis SA ENI 4/26/2011 Approval of the annual report,balance sheet, financial statementsand report of the external auditors and account inspectors for the fiscal year ended on 12/31/10 Issuer Yes For For Profit distribution for the period and dividend payments Issuer Yes For For Setting of Board of Directors' compensation Issuer Yes For For Setting of Directors' committee's compensation and their budget for 2011 Issuer Yes For For Information on Board of Directors' expenses and the annual report on management activities and expenses of the Directors' committee Issuer Yes For For Appointment of an external auditing firm Issuer Yes For For appointmentof two account inspectors including two deputies and setting of their compensation Issuer Yes For For Appointment of risk rating agencies Issuer Yes For For Approval of the investment and financing policy Issuer Yes For For Information on board resolutions regarding acts or contracts Issuer Yes For For Information on the processing, printing and distribution costs of the information required by ciruclar 1,816 of the Superintendence of securitiess and insurance Issuer Yes For For Other matters of interest and competence of the ordinary shareholders' meeting Issuer Yes For For Other necessary resolutions for the proper implementation of the above mentioned agreeements Issuer Yes For For Emprsa Nacional EOC 4/26/2011 Approval of the annual report, financial statements and report of the external auditors and inspectors of accounts for the year ended 12/31/10 Issuer Yes For For Approval of profits and dividends distribution Issuer Yes For For Information on the Company's dividends policy and procedure for dividends distribution Issuer Yes For For Approval of the investments and finacing policy proposed by the Board of Directors Issuer Yes For For Setting the compensation of the Directors' committtee and the approval of their budget for the year 2011 Issuer Yes For For Information on the Directors' committee annual report Issuer Yes For For Appointment of an external auditing firm for 2011, governed by chapter xxV111 of the securites market law 18.045 Issuer Yes For For election of two account inspectors and their alternates and setting their compensation Issuer Yes For For Information regarding agreements adopted by the Board of Directros to approve transactions ruled by article 146 of the Chilean companies act Issuer Yes For For Other matters of social interest and competence of the meeting Issuer Yes For For Shire PLC ADR SHPGY B39JBM7 4/26/2011 To receive the accounts and reports for the company dated 12/31/10 Issuer Yes For For Approve the Directors' remuneration report Issuer Yes For For Re-election of Directors Issuer Yes For For To re-appoint Deloitte as auditors for the company Issuer Yes For For To authorize the remuneration of the auditors Issuer Yes For For Authority to allot shares Issuer Yes For For Authority to disapply pre-emption rights Issuer Yes Against Against Authority to make market purchases Issuer Yes For For Adoption of new Articles of Association Issuer Yes For For Notice of General meetings Issuer Yes For For Astrazeneca Inc AZN 4/28/11 To receive the company's accounts and the reports of the Directors and Auditor for the year ended 12/31/10 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG Audit Plc, London as Auditor Issuer Yes For For to authorise the Directors to agree the remuneration of the auditor Issuer Yes For For To elect or re-elect the Directors Issuer Yes For For to approve the Directors' remuneration reportfor the year ended 12/31/10 Issuer Yes For For To authorise limited EU politcal donations Issuer Yes For For to authorise the Directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For to reduce the notice period for general meetings Issuer Yes Abstain Abstain Pearson PLC PSO 4/28/2011 Receipt of financial statements Issuer Yes For For Final dividend Issuer Yes For For Re-election of all nominees Issuer Yes For For Approval of report on directors' remuneration Issuer Yes For For Reappoinment of auditors Issuer Yes For For Remuneration of auditors Issuer Yes For For Allotment of shares Issuer Yes For For Waiver of pe-emption rights Issuer Yes Against Against Authority to purchase own shares Issuer Yes For For Notice of General meetings Issuer Yes For For Approval of long term incentive plan Issuer Yes Against Against Glaxosmithkline GSK 5/5/2011 To receive and adopt the Directors' report and the financial statements Issuer Yes For For To approve the remuneration report Issuer Yes For For Vote for all nominees Issuer Yes For For To re-appoint auditors Issuer Yes For For To determine remuneration of auditors Issuer Yes For For To authorise the company and its subsidiaries to make donations to Political organisations and incur political expenditure Issuer Yes For For To authorise allotment of shares Issuer Yes For For To disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To authorise exemption from statement of name of senior statutory auditor Issuer Yes For For To authorise reduced notice of a general meeting other than an AGM Issuer Yes For For BASF BASFY 5/06/11 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval of the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the board of executive directors Issuer Yes For For Election of the auditor for the financial year 2011 Issuer Yes For For By-election to the supervisory board Issuer Yes For For Adoption of a resolution on the change of the remuneration of the audit committee of the supervisory board and the corresponding amendment of the statutes Issuer Yes For For Approval of a control and profit and loss transfer agreemnt with styrolution GMBH Issuer Yes For For Approval of a control and profit and loss transfer agreement with BASF US verwaltung GMBH Issuer Yes For For Companhia De Saneamento Basico SBS 4/28/2011 Analyze the management's accounts and financial statements supported by the fiscal council's and external auditors' reports related to the fiscal year of 2010 in conformity with the management report,balance sheet and the corresponding notes to the financial statements Issuer Yes For For Resolve on the allocationof net income for the 2010 fiscal year Issuer Yes For For Change the newspaper on which SABESP'sf inancial statements and corporate acts are published Issuer Yes For For Elect the member of the board of Directors and the sitting and deputy member s of the fiscal council and fix the compensation Issuer Yes For For Amendment to the bylaws to alter article 15 Issuer Yes For For Embotella Dora AKOB 4/27/2011 Approval of the annual report Issuer Yes For For Approval of circular 1945 of the Chilean Superindence of securities and insurance Issuer Yes For For Approval of the distribution of profits Issuer Yes For For Approval of setting of compensation amount for Board members Issuer Yes For For Approval of the designation of external auditors for the year 2011 Issuer Yes For For Approval of the designation of risk rating agencies Issuer Yes For For Approval of report on Board Agreements Issuer Yes For For Resolve any other matter that comes before the board Issuer Yes For For Partner Communications Company PTNR 5/5/2011 Re-appointment of Kessselman & Kesselman indpendent certified public accountants in Israel and a member of PricewaterhouseCoopers Issuer Yes For For Discussion of the auditors' remuneration for the year ended 12/31/2010 Issuer Yes For For Discussion of the company's audited financial statements for the year ended 12/31/10 Issuer Yes For For Re-election of Directors Issuer Yes For For Approval and ratification of the renewal of a D&O insurance policy and approval of an extension of the D&O policy Issuer Yes For For Approval of the entry into a new D&O insurance policy Issuer Yes For For Apprvoal and ratification of the grant of an indemnification letter to Mr. Avi Zeldman Issuer Yes For For Approval and ratification as a framework transaction of the purchase of handsets , accessories, spare parts and repair services under a revised agreement with Scallex corp Issuer Yes For For Unilever UN 5/12/2011 Consideration of the annual report Issuer Yes For For to adopt the annual accounts and appropriation of the profit for the 2010 financial year Issuer Yes For For To discharge the Executive Directors in office in the 2010 financial year for the fulfillment of their task Issuer Yes For For Re-appoint Directors Issuer Yes For For To authorise the Board of Directors as the company body authorised to issue shares in the company Issuer Yes For For To appoint PricewaterhouseCoopers as auditors for the 2011 financial year Yes For For Questions and close of meeting Issuer Tim Hortons Inc THI B4ST3S5 5/13/2011 Vote for all nominees Issuer Yes For For To reappoint PricewaterhouseCoopers as the independent auditor for the fiscal year ending 1/1/12 Issuer Yes For For To approve the adoption of the direct share purchase and dividend reinvestment plan Issuer Yes For For Companhia Paranaense ELP 4/28/2011 To elect the members of the fiscal council, due to the expiration of the previous term of office Issuer Yes For For Ensco ESV 29358Q109 05/24/11 An ordinary resolution to re-elect all nominees Issuer Yes For For An ordinary resolution to ratify the audit committee's appointmne tof KPMG as our U.S. independent registered public accounting firm for 2011 Issuer Yes For For An ordinary resolution to re-appoint KPMG audit as our U.K. statutory auditors' remuneration Issuer Yes For For A special resolution regarding the payment of Historic dividends to shareholders to ratify and confirm the entry in the UK statutory accounts of Ensco plc for the year ending 12/31/10 Issuer Yes For For A special resolution regarding payment of historic dividends to shareholders Issuer Yes For For A special resolution regarding the payment of Historic dividends to shareholders to release any and all claims tha Ensco plc may have against its directors with respect to the payment of the Historic dividends and to enter into an associated deed of release Issuer Yes For For A non-binding advisory vote to approve the compensation of our named exec officers Issuer Yes Against Against A non binding advisory vote to conduct the non-binding advisory shareholder votes on compensation of our named executive officers every year, two years or three years Issuer Yes 1yr For Sanofi-Aventis SNY 5/6/2011 Approval of the individual company financial statements for the year ended 12/31/10 Issuer Yes For For Approval of the consolidated financial statements for the year ended 12/31/10 Issuer Yes For For Appropriation of profits, declaration of dividend Issuer Yes For For Agreements and commitments subject to article L225-38 Issuer Yes For For Directors attendance fees Issuer Yes For For Vote vote all nominees Issuer Yes For For Approval of PricewaterhouseCoopers as auditor Issuer Yes For For Appointment of a deputy statutory auditor Issuer Yes For For Authorization to the board of directors to carry out transactions in shares issued by the company Issuer Yes For For Delegation to the board of Directors of authority to decide to carry out increases in the share capital by issuance with preemptive rights maintained Issuer Yes For For Delegation of the Board of Directors of authority to decide to carry out by public offering increases in the share capital by issuance Issuer Yes Against Against Possiblity of issuing with preemptive rights, shares and/or securities giving access to the company's capital as consideration for assets transferred to the compay as a capital contribution inkind in the form of shares or secutities giving access to the captial of another company Issuer Yes Against Against Delegation to the Board of Directors of authority to increase the number of shares to be issued in the event of a capital increase with or wihout preemptive rights Issuer Yes Against Against Delegation to the Board of Directors of authority to decide to carry outincreases in the share capital by incorporation of share premium reserves profits or other items Issuer Yes For For Delegation to the Board of Directors of authority to decide to carry out increases in the share capital by issuance of shares or securities giving access to the company's capital reserved for members of savings plans with waiver of preemptive rights in their favor Issuer Yes Against Against Delegation to the Board of Directors of authority to grant options to subscribe for or purchase shares Issuer Yes Against Against Authorization to the Board of Directors to reduce the share capital by cancellation of treasury shares Issuer Yes For For Amendment to article 11 of the articles of association Issuer Yes For For Amendment to the aticle 12 of the articles of association Issuer Yes For For Amendment to article 19 of the articles of association Issuer Yes For For Change of name and corresponding change to the articles of association Issuer Yes For For powers for formalities Issuer Yes For For America Movil AMX 02364W204 6/27/2011 Report of the Chief Executive Officer Issuer Yes For For Report of the Board of Directors Issuer Yes For For Annual report of the Board of Directors Issuer Yes For For Annual report of the audit and corporate practices commttee Issuer Yes For For Consolidated financial statements Issuer Yes For For The annual report with resepct to the company's share repurchase program Issuer Yes For For Ratification of the performance of the Board of Directors Issuer Yes For For Ratification of the performance of the exec audit and corporate practices Issuer Yes For For Submission to repurchase shares Issuer Yes For For Appointment of delegates to execute formative resolution adopted by the meeting Issuer Yes For For Submission of the report of relevant acqusitions Issuer Yes For For submission of the report of placement of company's shares Issuer Yes For For Submission of the report of placement of company's shares Issuer Yes For For Submission of report of placment of company's shrares Issuer Yes For For Approval of a proposal to conduct a 2 for 1 forward stock split Issuer Yes For For Proposal to amend the company's bylaws Issuer Yes For For Tax law regulations Issuer Yes For For Appointment of delegates to execute and formalize the resolutions adopted by the meeting adoption of resolutions thereon Issuer Yes for For SAP AG SAP 5/25/2011 Resolution on the appropriation of the retained earnings of fiscal year 2010 Issuer Yes For For Resolution on the formal approval of the acts of the executive board in fiscal year 2010 Issuer Yes For For Resolution on the formal approval of the acts of the supervisory board in fiscal year 2010 Issuer Yes For For Appointment of the auditors of the financial statements and group financial statements for fiscal year 2011 Issuer Yes For For Resolution on the amendment to section 4 of the articles of incorporation to reflect changes in the capital structure since the articles of incorporation were last amended as well as on the cancellation of contingent capital VI and the corresponding amendment to seciton 4 of the articles of incorporation Issuer Yes for For Resolution on the authorization of the executive Board to issue convertible and/or warrant linked bonds, the option to exclude shareholders' subscription rights, the cancellation of contingent capital IV and contingent capital IVA, the creation on new contingent capital IV and the corresponding amendment to section 4 of the articles ofincorporation Issuer Yes Against Against Resolution on the approval of a control and profit transfer agreement between SAP and a subsidiary Issuer Yes For For China Petroleum & Chemical Corp SNP 5/13/2011 To consider and approve the report of the Board of Directors of Sinopec corp for the year 2010 Issuer Yes For For To consider and approve the report of the Board of Supervisorys of Sinopec corp for the year 2010 Issuer Yes For For Approve the audited accounts and audited consolidated accounts of Sinopec corp for the year ended 12/31/10 Issuer Yes For For Approve the plan for allocating any surplus common reserve funds at an amount of RMB20 billion from the after tax profits Issuer Yes For For To consider and approve the profit distribution plan for the year ended 31 December 2010 Issuer Yes For For To authorise the Board of Directors to determine the interim profit distribution plan of Sinopec corp for 2011 Issuer Yes For For To consider and approve the re-appointment of KPMG as the domestic and oversears auditors of Sinopec corp for the year 2011 respectively and to authorize the Board of Directors to determine their remunerations Issuer Yes For For To authorise the Board of Directors to determine the proposed plan for issuance of Debt financing instruments Issuer Yes For For To grant to the Board of Directors of Sinopec corp a general mandate to issue new shares Issuer Yes For For Elect all nominees Issuer Yes For For Portugal Telecom PT 5/6/2011 To resolve on the management report, balance sheet and accounts for the year 2010 Issuer Yes For For To resolve on the consolidated management report, balance sheet and accounts for the year 2010 Issuer Yes For For To resolve on the proposal for application of profits Issuer Yes For For To resolve on a general appraisal of the company's management and supervison Issuer Yes For For To resolve on an amendment to article 13 and article 17 of the articles of association of the company Issuer Yes For For To resolve on the acquisition and disposal of own shares Issuer Yes For For To resolve, pursuant to article 8, number 4 of articles on the parameters of any issuance of bonds convertible in to shares Issuer Yes For For To resolve on the suppression of the pre-emptive right of shareholders in the subscription of any issuance of convertible bonds as referred to under item 7 hereof as may be resolved upon by the Board of Directors Issuer Yes For For To resolve on the issuance of bonds and other securities of whatever nature by the board and notably on the fixing of the value of such securities in accordance with articles 8, number 3 and 15, number 1 of the articles of association Issuer Yes For For To resolve on the acquisition and disposal of own bonds and other own securities Issuer Yes For For Resolve on statement of compensation committee on remuneration policy for the members of the management and supervisory bodies Issuer Yes For For To resolve on the ratification of the appointment of new members of the Board of Directors to complete 2009-2011 term of office Issuer Yes For For Ensco PLC ESV 29358Q109 5/31/11 Approval of the issuance and delivery of Ensco American depositary shares pursuant to the agreement and plan of merger, dated as of 2/6/11 and as amended on March 1, 2011 by and among Ensco PLC Pride International, Inc., Ensco International Incorporated and Ensco Ventures as it may be amended fromtime to time Issuer Yes For For Taiwan Semiconductor TSM 6/9/2011 Directors recommned a vote for election of the following nominees Issuer Yes For For To accept 2010 business report and financial statements Issuer Yes For For To approve the proposal for distribution of 2010 profits Issuer Yes For For To revise internal rules as follows: A. procedures for lending funds to other parties and B. procedures for endorsement and guarantee Issuer Yes For For To approve the transfer of TSMC's solar business and solid state lighting business into two new TSMC wholly ownewd companies respectively, and to further approve the "solar business transfer plan"and"solid state lighting business transfer plan Issuer Yes For For GDR IRSA Inversiones IRS 5/26/2011 Appointment of two shareholders to undersign the minutes of the shareholders' meeting Issuer Yes For For Within the framework of the capital increase to be considered Issuer Yes For For Given the decision made by our controlled company Alto Palermo to re-open its capital stock, as resolved by its shareholders' meeting called for 5/26/11, consideration of the procedure to be followed by IRSA vis-a vis the availability of its current preemptive right and accretion right in a manner such as to facilitate such re-opening without IRSA losing its capacity as controlling shareholder.Alternatives to be considered as regards a sale, assignment or any other type of conveyance for valuable consideration or not and its various manners and modalities in connection with the preemptive and acreetion rights leading to the consummation of APSA's capital stock re-opening delgation and authorizations Issuer Yes For For Delegation to the Board of Directors of the manner of structuring the motions and grant of a power of attorney to take place during APSA's shareholders' meeting and/or during a possible adjournment therof, as mentioned in the applicable proint of the agend and as regards its capital stock increase.Delegations and authorizations Issuer Yes For For Consideration of the payment of dividends; solely in cash, arising from the unappropriated retained earnings as of 6/30/10 and/or total or partial reversal of voluntary reserves as decided by the shareholders' meeting.Delgation to the Board of Directors and authorizations Issuer Yes For For Philippine Long Distance Co PHI 6/14/2011 Approval of the audited financial statements for the fiscal year ending 12/31/2010 Issuer Yes For For Elect all nominees Issuer Yes For For Approval of the issuance of up to 29,654,378 shares of common stock of PLDT at the issue price of Php 2,500 per share as payment for the purchase price of properties to be acquired by the company Issuer Yes For For Infosys Technologies INFY 6/11/2011 Adopt the balance sheet,profit and loss account for the year ended 3/31/2011 and the report of the directors and auditors Issuer Yes For For To delcare a final dividend for the financial year ended 3/31/2011 Issuer Yes For For Vote for all nominees Issuer Yes For For To resolve not to fill the vacancy that will result upon one individuals retirement from the Board Issuer Yes For For Appoint auditors to hold office until the conclusion of the next annual general meeting and to fix their remuneration Issuer Yes For For
